Om PB Ww DN

10
11

12

13
14

15
16

17

18

19
20
2i
22
23
24
25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 10f91. PagelD #: 245

 

Page 1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
BASTERN DIVISION

NN NN mm NR Om owe

JILL M. BECKMAN,

Plaintiff,

vs. Case No. 1:18-cv-00985

GUARDANT HEALTH, INC.,

Defendant.

Ne ee ee ee ee

Deposition of
JI“L BECKMAN

February 11, 2019
9:59

Taken at:
Littler Mendelson, PC
Oswald Centre
1100 Superior Avenue
East, 20th Floor
Cleveland, Ohio
Tracy Morse, RPR

 

 

Veritext Legal Solutions
www.veritext.com 888-391-3376

 
10

11

12

13

14

15
16
17
18
19
20
21
22
23
24
25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 2 of 91. PagelD #: 246

 

 

APPEARANCES:
On behalf of the Plaintiff:

Ziegler Metzger LLP, by
STEPHEN M. BALES, ESQ.
1111 Superior Avenue
Suite 1000

Cleveland, Ohio 44114
216-781-5470
sbalesazieglermetzger.com

On behalf of the Defendant:
Littler Mendelson, PC, by
SHANNON M. BYRNE, ESO.
AMY RYDER WENTZ, ESQ.
Oswald Centre
1100 Superior Avenue
Bast, 20th Floor
Cleveland, Ohio 44114
216-696-7600
sbyrne@littler.com
awentz@littler.com

Page 2

 

 

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 3 of 91. PagelD #: 247
Page 3
TRANSCRIPT INDEX

APPEARANCES... 2... ee ee et 2

INDEX OF EXHIBITS.....................0.4. 4

EXAMINATION OF JILL BECKMAN

By MS. BYRNE... . 2... . ee ee es 6

REPORTER'S CERTIFICATE... ............... 157

EXHIBIT CUSTODY

EXHIBITS RETAINED BY COURT REPORTER, 1-24

 

 

 

Veritext Legal Solutions
www.veritext.com

888-391-3376
No

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 4 of 91. PagelD #: 248

 

 

NUMBER
Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

10

il

12

INDEX OF EXHIBITS
DESCRIPTION

Jill M. Beckman Resume.......
Bates GH-BAYER 0002-0003
9/8/2016 Employee............
Confidential Information and
Invention Assignment
Agreement With Attachments,
Bates GH 000637-000645
7/16/17 Email Trail Between..
Jill Beckman Muneesh Tewari
And Casey Jenkins, Bates
Numbers GH 000049-000050
4/13/2017-5/8/2017 Email.....
Trail Between Jill Beckman,
DL-Northeast-Sales-Team,
Alicia Madison and Shelley
Gaidos With Attachment,
Numbers GH 000045-000048
5/5/2017 Email To Alicia.....
Madison From Jill Beckman,
Bates GH 000714-000715
5/12/2017 Letter To Jill.....
Beckman From Casey Jenkins
With Attachment, Bates
GH 000704 -000705
5/8/2017 Email To Casey Khoo.
From Jill Beckman, Bates
Number GH 000077
5/25/2017 Email To Steven....
Collora From Jill Beckman,
Bates Numbers GH 000706
5/25/2017 Email To Jill......
Beckman From Jill Beckman,
Bates Numbers GH 000296
8/8/2017 Email To Alicia.....
Madison From Jill Beckman,
Bates Numbers GH 000709
9/10-11/2017 Email Trail.....
Between Bryan Lorenz, Kelli
Schafer, Leeann Barlow, Jill
Beckman and Pamela Olsen,
Bates Numbers GH 000697-699
9/8/2017 Letter To Jill......
Beckman From Amelia Merrill
With Attachments, Bates
Numbers GH 000372-000377

Bates

MARKED

18

40

63

65

67

76

81

83

85

86

91

95

Page 4

 

www.veritext.com

Veritext Legal Solutions

888-391-3376

 
ho

10

il

12

13

14

15

16

17

18

19

20

ail

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 5 of 91. PagelD #: 249

 

 

NUMBER
Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

13

14

15

16

17

18

19

20

21

aa

23

24

Page 5

INDEX OF EXHIBITS
DESCRIPTION MARKED

10/2/2017 Letter To Jill..... 99
Beckman From Amelia Merrill
With Attachment, Bates Number
GH 000210-000214
10/6/2017 Email to Casey..... 106
Jenkins, Jill Beckman From
Adobe Sign With Attachments,
Bates GH 0000017-000022
11/30-12/5/21017 Email Trail.119
Between Chris Melbourne,
Bryan Mele and Margaret
Blackwell, Bates Numbers
GH-BAYER 0031-0035
10/29-30/17 Email Trail...... 121
Between Petros Grivas and
Jill Beckman With Attachment,
Bates Beckman 000269-000270
12/6/2017 Letter To Jill..... 123
Beckman From Chris Melbourne,
Bates GH Bayer 0011-0012
Background Check Information.125
Request, Bates Numbers
BECKMAN 000325-000326
12/14-18/2017 Email Trail....126
Between The People Team,
Courtney Metzgar and Aisha
Cook With Attachment, Bates
Numbers GH 000398-000402
12/6/2017 dJustifacts......... 128
Credential Verification,
iInc., Bates Number BECKMAN
000342-000351
12/27/2017 Letter To Jill....139
Beckman From Bayer U.S., LLC,
Bates Number GH-Bayer 0026
12/18-30/2017 Email Trail....141
Between The People Team,
Amelia Merrill, Davina Patel
And Jill Beckman, Bates
Numbers 000001-000002
1/11/2018 Letter To Jill..... 147
Beckman From Julia Henderson,
Bates Number Beckman 000341
Amended Complaint............ 148

 

 

www.veritext.com

Veritext Legal Solutions
888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 6 of 91. PagelD #: 250

 

Page 6

JILL BECKMAN, of lawful age, called for
examination, as provided by the Federal Rules
of Civil Procedure, being by me first duly
Sworn, as hereinafter certified, deposed and
said as follows:

EXAMINATION OF JILL BECKMAN

BY MS. BYRNE:

Q. Good morning, Ms. Beckman.
A. Good morning.
Q. Can you state and spell your full

name for the record.

A. Sure. It's Jill Melissa Beckman,
J-i-l-1l, M-e-l-i-s-s-a, B-e-c-k-m-a-n.

Q. And my name is Shannon Byrne. I
represent Guardant Health in the lawsuit that
you filed. We are here today for the purpose
of taking your deposition pursuant to an
agreement and notice to your counsel. Have you
ever been deposed before?

A. No.

THE WITNESS: Wait. I'm already
looking at you and I can't look at you.

A. I don't understand the question.

Q. Have you ever been deposed ina

lawsuit before?

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 7 of 91. PagelD #: 251

 

 

Page 24

that's inaccurate, because it was through -- I
was paid through October, but I was -- I was
paid through October 3, but I was terminated, I
believe September 18 --

QO. Okay.

A. -- so that -- I don't know if that
needs to be changed or not.

Q. Okay. I see there is a gap between
May 2016 and September 2016. Can you tell me

what you were doing in between those dates?

A. Yes. Can you repeat the dates,
please?
Q. Yeah. May 2016, you left

Astrazeneca.

A. Right.

Q. And then September 2016, you
started at Guardant Health and I just asked you
what you were doing in between those two dates.

A. Okay. So I did start a new
position with a company called Helsinn that
lasted very briefly because of a change they
made. So you don't need the details, until you
want me to share them, but I started with
Helsinn, for I believe it was only two

months --

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 8 of 91. PagelD #: 252

 

Page 25
QO. Okay.
A. -- I also helped my -- our
Sister-in-law, my husband's sister-in-law. His

brother had prostate cancer, so I was also
helping them. I believe he passed away in
July, if I'm not mistaken, and then I went back

to work.

Q. Why isn't Helsinn on your resume?
A. Because they lied to me, so it
was -- I interviewed with one manager and then

they had me report to another manager, so it
was a bait-and-switch. I literally was
supposed to work for one and then they had me
report to another and so it was not a good fit.

Q. But you previously testified that
your resume was accurate, correct?

A. It is accurate. It might be
missing Helsinn, but it doesn't add any value
to my background. There's no value to Helsinn
at all on this resume.

Q. Okay. So I just want to talk a
little bit about your employment at Helsinn.
And that's Helsinn Therapeutics, correct?

A. Yes.

Q. So you said you worked there for

 

 

 

Veritext Legal Solutions
www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19

9 0f 91. PagelD #: 253

 

two months. Do you remember the
A. I believe it was two

don't recall.

while you were at Helsinn?

A. I don't remember.

your job title?

every single position I've held.

territory was?

Cleveland, but I'm not positive.

 

Page 26

exact dates?

months. And I

Q. But did you start in May 2016?
A. I don't recall.
Q. Okay. And what was your job title,

Q. Even though we are just talking

about going back to 2016, you don't remember

A. Yes. You can tell they vary from

They change

your job

with each organization.

Q. Did your job title ever change,
while you were at Helsinn?

A. No.

QO. Do you remember what
duties were at Helsinn?

A. It was sales.

Q. Do you remember what

your sales

A. I don't recall. Probably

Q. And was your departure involuntary?

 

Veritext Legal Solutions
www.veritext.com

888-39] -3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 10 of 91. PagelD #: 254

 

Page 27

A. It was a mutual separation.

Q. Were you ever disciplined, while
you were at Helsinn?

A. No, not to my recollection. Like a
letter? Are you talking about a warning?

Q. Any kind of discipline. Were you
ever verbally counseled?

A. Yes.

Q. Okay. Can you tell me about that?

A. Sure. I'm sorry. I took notes --

oh, my god, this will make me cry. I took
notes in meetings, which I've done for 15
years. And it's typically encouraged with most
pharmaceutical companies that I worked for, to
take notes so you learn and I was chastised for
taking notes in our meeting. I also could not
get onto the Internet and I tried my manager's
hotspot, I think it's called. I tried to get
on the Internet with his hotspot.

He was trying to help me get onto the
Internet, so I could participate in the
exercise the team was doing. I could not get
onto the Internet. So I did a little bit of
work. It was a half hour before the end of the

meeting, I shut my computer down just because I

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 11 of 91. PagelD #: 255

 

 

Page 28
couldn't get on the Internet. I couldn't do
the exercise. So I think I excused myself to

the bathroom and was also, I guess coached for
that or -- it wasn't discipline but it was
discussed.

Q. Okay. Any other verbal coaching?

A. Not that I recall, no. Or I don't
remember.

Q. And no written discipline, while
you were at Helsinn?

A. I don't remember. I don't believe
so.

QO. Was this all one coaching session
Or were these two separate coaching sessions?

A. That was one.

And who coached you?

A. My manager.

Q. And who was your manager?

A. Frank. I don't remember his last
name.

QO. Okay. And what did Frank tell you,

when you were coached?
A. That I should not take notes in
meetings. And that I should not have shut my

computer down before the end of the meeting.

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 12 of 91. PagelD #: 256

 

 

Page 29

oO. Did he say why?

A. No.

Q. And how did you respond?

A. I said, "Okay."

oO. And that's all you said in
response?

A. I don't recall.

Q. Okay. Did you talk to anybody else
about this coaching event?

A. I don't recall.

Q. You didn't send any emails related
to this coaching to anyone else?

A. I may have with -- I may have with
HR perhaps trying to get help --

Q. Okay.

A. -- I don't remember, but I believe
I tried to reach out to HR just -- I just felt
he was -- I have no idea why he's -- yeah. I
mean, he was terminated from JSK. He was
terminated from Helsinn. He had a horrible

reputation, which is why when I found out I was
reporting to him, I was highly disappointed.
And I knew right from the very beginning, it
was not going to be two months, which is why it

was only two months. Most of it was training.

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 13 of 91. PagelD #: 257

 

 

Page 30

Q. So who did you express your

discontent to about having to report to him?

A. No one.

Q. When did this coaching happen?

A. It was after a national meeting.

Q. Do you remember the month?

A. No.

Q. Was it in the middle of your
employment?

A. Yes.

Q. And so after the coaching, you kept

working at Helsinn?

A. Briefly, maybe. I don't -- it was
only two months overall. I don't recall.
Q. So tell me about your mutual

decision to leave Helsinn.

A. So I got a phone call that just
said, "This isn't working well" -- I got a
phone call to meet my manager. And when I got
there, he said, "This isn't working out," and I
said, "I agree," and he handed me the
separation agreement and I signed it and --

Q. Was anyone else present at the
meeting?

A. He had, I believe -- I think her

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

177

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 14 of 91. PagelD #: 258

 

 

Page 54

QO. So what does, "Downsize," mean for
a territory?

A. That it decreased in size. I lost
part -- I lost part of the geography. I lost
Michigan. So it went from Michigan, Cleveland
and Pittsburgh to just Cleveland and
Pittsburgh. It was downsized.

Q. What happened to Michigan?

A. A new rep took over.

Q. Because the sales force was
expanding, correct?

A. I don't know.

QO. So they hired a new rep to take

over the part of your territory that split off,
correct?

A. They hired a new rep to take over
Michigan.

Q. Which split off from your

territory, correct?

A. Yes.

Q. So the company wasn't downsizing.
A. No.

Q. So how was your territory

downsizing?

MR. BALES: Objection. Asked and

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 15 of 91. PagelD #: 259

 

A.

Q.

A.

Q.

 

Page 63

Michigan that somebody else was going to be

taking over their account?

I was asked to notify customers of

the new account rep and so I made those
introductions to not just -- not one specific
person but multiple, multiple doctors, nurses,

introducing Kelli to them.

And what did you say, when you

introduced Kelli?

I don't remember.

(Thereupon, Deposition Exhibit 3,
7/16/2017 Email Trail Between Jill
Beckman Muneesh Tewari and Casey
Jenkins, Bates Numbers GH
000049-000050, was marked for
purposes of identification.)

So I'll let you review Exhibit 3.

Okay.

Can you identify this document?

No.

Going down about halfway where it

says, "On July 16, 2017, at 3:12 p.m., Jill

 

www.veritext.com

Veritext Legal Solutions
888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 16 of 91. PagelD #: 260

 

 

Page 64

Beckman...wrote..." Do you know see what I'm
talking about?

A. Yes.

Q. Do you recall writing the text
that's underneath that line?

A. Yes.

Q. Who is Dr. Alva and Dr. Tewari?

A. They were instrumental in the

collaboration and the contract that was agreed
upon between those doctors, Steven Collora,
Alicia. They were instrumental in those
meetings and moving forward with the
collaboration with U of M.

Q. And by, "U of M," you're referring
to University of Michigan?

A. Yes.

OQ. Can you read what you told Dr. Alva
and Dr. Tawari in just that first paragraph?

A. sure,

"Hi Dr. Alva and Dr. Tewari,"

"As Guardant Health is rapidly growing,
we are expanding WI-sales force to better serve
your account, and recently hired an account rep
For the Michigan area."

Q. And did you tell them anywhere in

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 17 of 91. PagelD #: 261

 

Page 65
this email that you were being downsized?

A. No.

Q. Okay. But you did tell them about
expanding the sales force, correct?

A. Yes.

Q. And hiring a new rep, correct?

A. No.

QO. Where it says, "And recently hired
an account rep for the Michigan area."

A. I missed that. I'm sorry. "het me
introduce you" -- I apologize. That's my
mistake. Yes.

Q. Okay. And we can agree that you

drafted that email?
A. Yes.

MS. BYRNE: Can we take a quick
break?

MR. BALES: Yes.

MS. BYRNE: Let's go off the record
for a little bit.

(Recess taken.)
(Thereupon, Deposition Exhibit 4,
4/13/2017-5/8/2017 Email Trail

Between Jill Beckman, Alicia

 

 

Veritext Legal Solutions
www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 18 of 91. PagelD #: 262

 

Page 95

month of not hitting those goals.
Q. Did you understand that the company
didn't want you to talk about other employees

getting fired to other Guardant employees?

A. On that phone call?

QO. Yeah.

A. I don't remember.

Q. Did you ever understand that?
A. I did with the first and final

written warning.

QO. So what would have changed at the
time of the phone call, after the first and
final written warning?

A. Nothing.

Q. So you still understood that you
weren't supposed to send emails discussing

people from the company getting fired?

A. I didn't think about it. It was --
it was a mistake. I mean, I didn't think about
it. I honestly thought I was terminated for

talking about sales goals.
(Thereupon, Deposition Exhibit 12,
9/8/2017 Letter To Jill Beckman From

Amelia Merrill With Attachments,

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 19 of 91. PagelD #: 263

 

Page 96

Bates Numbers GH 000372-000377, was
marked for purposes of

identification.)

QO. So I'll let you review what's been

marked as Exhibit 12.
MR. BALES: Shannon, if you're

about to go on to a different topic --

This can be off the record.
(Discussion held off the record.)

BY MS. BYRNE:

Q. So do you recognize Exhibit 12?

A. Yes.

Q. And can you identify this document?

A. I don't understand the question.

QO. What is this document?

A. There's two documents.

QO. What are the two documents?

A. They're separate documents --
documents to my -- from my perspective.
There's a document dated September 18 addressed
to me that details -- not details. There's a
document dated September 18, addressed to me
stating, "Private and confidential letter of
termination." And then there's a document

 

 

Veritext Legal Solutions
www.veritext.com 888-391-3376

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 20 of 91. PagelD #: 264

 

 

Page 97

dated October 2 of 2017, addressed to me
entitled, "Terms of Separation."

Q. What is the first document that you
see on the page Bates labeled GH 000372?

A. It's a letter of termination.

Q. Okay. And are you the recipient of
this document?

A. Yes.

Q. Do you recall receiving this
document?

A. Yes.

Q. And it's dated at the bottom as
September 20, 2017, correct?

A. Yes.

Q. So let's turn to the next page,

GH 000373.

A. Yes.

Q Do you see that page?

A. Yes.

QO And what is this document?

A. This is the letter I received on
October 5. It was addressed to me and it

details some of the terms of my separation.

Q. How do you know you received this

on October 5?

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 21 of 91. PagelD #: 265

 

 

Page 98

A. Because there's a timeline at the
end of it. It's not actually on here. I have
the timeline. We have the timeline --
actually, this is a different one. Wait a
Minute, this is a different one. I thought --
this was the draft. I apologize. That's my
mistake. I reviewed the actual letter that was
sent on October 5 --

Q. Okay. So this is --

A. -- this is a draft. I apologize.

My mistake.

QO. So this is a draft of the document
entitled, "Terms of Separation," correct?

A. Yes.

Q. And you received this on

September 20, 2017, correct?

A. Yes.

Q. Along with the first page, which
was the letter of termination, correct?

A. I don't know.

Q. So is there any basis to dispute
that you received all of these pages when they
were sent to you on September 20, 2017?

A. Okay. Now I see what the timeline,

that they were both -- I mean, this states they

 

www.veritext.com

Veritext Legal Solutions

 

888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 22 of 91. PagelD #: 266

 

Page 99
were both sent together. So will you, please,
repeat the question?

Q. So can we agree the employee
separation letter and the draft separation
agreement were sent to you together on
September 20, 2017?

A. Yes.

Q. And this was approximately two

weeks before your employment ended, correct?
A. Approximately, yes.
(Thereupon, Deposition Exhibit 13,
10/2/2017 Letter To Jill Beckman
From Amelia Merrill With Attachment,
Bates Number GH 000210-000214, was

marked for purposes of

identification.)

QO. So I'll let you review what's been
marked as Exhibit 13.

A. Okay.

QO. Can you identify this document?

A. Yes. It's a letter dated October 2
addressed to me that's entitled, "Terms of
Separation," and has some of my terms of

 

 

Veritext Legal Solutions
www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 23 of 91. PagelD #: 267

 

 

Page 100

separation in it.

QO. When did you receive this document?

A. This was October 5, 2017.

Q. And you reviewed this document?

A. Yes.

Q. Did you ask for any changes to be
made to this document?

A. I don't remember.

Q. Do you have any reason to believe

you asked for any changes to be made to this
document?

A. I asked Casey, because I received
the separation documents contemporaneously, and

I asked Casey why my termination date had

changed from October 2 to October 3. So this
document is inaccurate. It states,
"October 2," when my date was actually

October 3 detailed in the separation documents.
So that was the one question I asked for
clarification.

Q. Okay. And you signed this document
on October 6, 2017, correct?

A. Yes.

Q. Looking at the second page, Beckman

000211, at paragraph 6, there was a waiver of

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 24 of 91. PagelD #: 268

 

 

Page 101

claims, correct?

A. Yes.

Q. And you understood what this meant?

A. I don't remember.

Q. Did you ask anybody what this
meant?

A. No.

Q. You were agreeing not to sue the

company for anything related to your employment
up to the date you signed this agreement,
correct?

A. I don't know.

Q. So let's turn to the second-to-last

page, Beckman 000213 and paragraph 14 entitled,

"Review Of Separation Agreement." Do you see
that?

A Yes.

QO. Okay. In the second line, it
Says -- well, I'll just read the whole thing.

"You understand that you may take up to
twenty-one (21) days to consider this agreement
and, by signing below, affirm that you were
advised to consult with an attorney prior to
signing this agreement." Is that what the

document says?

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 25 of 91. PagelD #: 269

 

 

Page 102
A. Yes.
Q. Did you consult with an attorney?
A. No.
Q. But you were advised to consult

with an attorney?

A. Yes.

Q. Let's look at the third page, Bates
labeled Beckman 000212 at paragraph 10,
"Confidentiality." Did you understand this
provision?

A. I don't remember.

Q. How much were you paid in exchange
for signing this agreement?

A. I don't understand the question.

Q. Were you paid money, in exchange
for signing this agreement?

A. I received severance pay. That was

detailed in the separation documents.

Q. How much did you receive?

A. I don't remember.

QO. Okay. Let's turn to paragraph 12
entitled, "Entire Agreement." Can you read

that paragraph for me?
A. Sure.

"This agreement constitutes the entire

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

177

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 26 of 91. PagelD #: 270

 

Page 106
answered.
Go ahead.
A. No.
Q. And then just going back to when I

asked if you received any payment in exchange
for signing this document, I want to focus on
paragraph 3 and after that little (a). It says
they will pay you a total of four weeks base
pay. So that's above and beyond just the
payment of your wages, correct?
A. Yes.
Q. And paragraph 2 is referring to the
payment of wages.
A. Yes.
(Thereupon, Deposition Exhibit 14,
10/6/2017 Email to Casey Jenkins,
Jill Beckman From Adobe Sign With
Attachments, Bates Number GH
0000017-000022, was marked for
purposes of identification.)
Q. So I'll let you review what's been

marked as Exhibit 14.

A. Okay. Thank you.

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 27 of 91. PagelD #: 271

 

 

Page 107

Q. Can you identify this document?

A. These are the separation documents
sent to me on October 5.

Q. Okay. Is this the first time you
received the separation documents?

A. I don't remember.

Q. Do you have evidence that you
received these before October 5?

A. I don't know if they sent me a
draft similar to the letter. That's, I guess
what I'm saying. I don't know if they sent me

a draft prior to sending these, but these are

the separation documents that I received again

at the same time as of the separation letter.
Q. Do you have a copy of the draft of

any separation documents?

A. I don't know. I don't believe so.
I don't know. I don't remember.
Q. Did you produce a draft of the

separation documents?

A. I don't know. If I had one, I
would have produced it. I'm not trying to be
difficult. If I had a draft, I would have.

That's why I don't know if I had a draft or

not, but I don't know.

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 28 of 91. PagelD #: 272

 

Page 108

Q. So you haven't produced a draft of
the separation documents. So can we agree that
there's no draft of the separation documents?

MR. BALES: Objection.

You can answer.

A. Yes.

Q. So you received the separation

documents, which are Exhibit 14, in a second

email on October 5, 2017, correct?

A. Yes.

QO. Did you sign these documents, after
you signed the separation agreement?

A. Yes.

Q. Let's look at the second page,
which is Bates labeled, GH 000018.

A. Okay.

Q. Can you identify this document?

A. It reads, "Acknowledgment of
Separation Documents."

Q. And did you sign this document?

A. Yes.

Q. In here you're asked to acknowledge

receiving your final paycheck, correct?
MR. BALES: Object to the form.

You Can answer.

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 29 of 91. PagelD #: 273

 

 

Page 109

A. Yes.

Q. And you're acknowledging that you
received your final wage payment for all hours
worked including any accrued PTO, correct?

A. Yes.

Q. And then the next page, GH 000019.
Can you identify this document?

A. It says, "Notice to Employee As to
Change in Relationship."

Q. Okay. And you signed this document

on October 6, 2017.

A. Yes.
QO. Right above your signature line, it
says, "I received a copy of this notice." Is

that correct?
A. It reads that, but it's inaccurate.
Tt was emailed to me on October 5.

QO. Underneath your actual signature,

does it say, "October 6, 2017"?

A. Can you repeat the question?

Q. So under your signature, it's
written, "October 6, 2017," correct?

A. Yes. I believe that's when I
Signed it. That's when I signed this document.

Q. Okay. Can you identify the third

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 30 of 91. PagelD #: 274

 

 

Page 110
page, Bates labeled GH 000020?
A. It's final paycheck acknowledgment.
Q. And you signed this document on
October 6, 2017.
A. Yes.
Q. Let's go back to the prior page,

which was the notice to employee as to change
in relationship, Bates labeled GH 000019.

A. Okay.

QO. Do you see where it says, "Your
employment status has changed for the following
reason: Terminated due to violating a first and

final written warning"?

A. Yes.

Q. You signed this document, correct?
A. Yes.

Q. So you agreed that you were

terminated due to a violation of the first and
final written warning.
A. Yes.
Q. And did this have anything to do
with your territory?
A. No.
THE WITNESS: Can we take a break

so I can go to the bathroom, please?

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 31 0f 91. PagelD #: 275

 

 

Page 111
MS. BYRNE: Sure.
THE WITNESS: Okay.
(Recess taken.)
BY MS. BYRNE:
Q. Okay. Now I'm going to move into,

you know, the Bayer timeframe with your
application, interview and all that. So when
did you apply at Bayer?

A. I don't remember. Well, there were
multiple applications, too.

Q. Like approximately when was your
first application?

A. I don't remember if it was before
being terminated or after, because I was
looking once -- yeah, I don't remember.

Q. So it would have been after

September 18?

A. It would have been after my
territory changed. Once my territory changed,
I knew I was -- yeah.

Q. So there was a first application.

And was there another application?
A. Yes. So there was a prostate
cancer application and a TKI application.

Q. And did you get an interview as a

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 32 of 91. PagelD #: 276

 

 

Page 118

QO. Okay. And did you discuss Guardant
Health at the second interview with Tim Holmes?
A. Uh-huh.

MR. BALES: You have to answer

"yes," Ox, "No.4
A. Oh, I'm sorry. No. Thank you.
Q. So you didn't discuss Guardant

Health at either one of the TKI interviews?

A. No.
Q. So let's go back to Exhibit 1,
which is your resume. So this was the resume

that you gave to Bayer, correct?

A. I don't know.

Q. Okay. Do you want to review it?
I'll represent to you that this is what we
received from Bayer in response to --

A. I haven't -- I have a couple
resumes and I think I shortened it from three
pages down to two. So I have no idea what I
provided to Bayer, but it would have been
Similar information, just consolidated.

QO. We went over this, but -- so when
you applied to Bayer, the resume you had did
not have Helsinn Therapeutics on it, correct?

A. Correct.

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 33 of 91. PagelD #: 277

 

 

Page 119

Q. Did you tell them you worked for
Helsinn Therapeutics, during your interview?

A. No.

Q. Going to the TKI interviews. Did

either one of them ask if you were still

employed?
A. TKI?
QO. Yeah. The first -- or not on this

document, but going back to the TKI --

A. No --
Q. ~- interviews.
A. -- I was surprised. I mean, I

thought they would ask me about Guardant and

Demetrius, because we worked together at

Astrazeneca. So, no.
(Thereupon, Deposition Exhibit 15,
11/30-12/5/21017 Email Trail Between
Chris Melbourne, Bryan Mele and
Margaret Blackwell, Bates Numbers
GH-BAYER 0031-0035, was marked for
purposes of identification.)

QO. So I'll let you review what's been

marked as Exhibit 15.

 

www.veritext.com

Veritext Legal Solutions

 

888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 34 of 91. PagelD #: 278

 

Page 124

GH Bayer 0011-0012, was marked for
purposes of identification.)

Q. So I'll let you review what's been

marked as Exhibit 17.

A. Okay.
Q. Can you identify this document?
A. Yes. This was the offer letter

sent to me on December 6 of 2017.

Q. From?
A. From Bayer.
Q. What was your territory going to be

for Bayer, with respect to this in this offer

letter?

A. It would have been Cleveland.

QO. So the Cleveland area, so UH,
MetroHealth, Cleveland Clinic?

A. Yeah.

Q And was this offer contingent?

A. Yes.

Q And what was it contingent on?

A. Upon everything noted at the bottom
of page 1.

QO. Including a drug test?

A. Yes.

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

121

12

13

14

15

16

177

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 35 of 91. PagelD #: 279

 

Page 125

Q. And background check?

A. I don't see the test on there, but
I know that's true. Yes, background check,
exactly.

QO. Do you know who did the background
check?

A. Yes. Or -- yes.

Q. And who was that?

A. Justifacts.

Q. And how were you notified of that?

A. Via email.

QO. From Bayer or from Justifacts?

A. I received an email from Justifacts

on behalf of Bayer.

oO. Do you know when you received that

email?

(Thereupon, Deposition Exhibit 18,
Background Check Information
Request, Bates Numbers BECKMAN
000325-000326, was marked for
purposes of identification.)

Q. T'll let you review what's been

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 36 of 91. PagelD #: 280

 

 

Page 126

marked as Exhibit 18.

A. Okay.

Q. Was this the email you received
notifying you of the background check?

A. Yes.

Q. Okay. Looking at the bottom right
above the, "Have a great day," on Beckman

000325, do you see reference there to the,
"Justifacts applicant portal"?
A. Yes.
Q. Is that what you used to fill out
the form for Justifacts?
A. Yes.
(Thereupon, Deposition Exhibit 19,
12/14-18/2017 Email Trail Between
The People Team, Courtney Metzgar
and Aisha Cook With Attachment,
Bates Numbers GH 000398-000402, was
marked for purposes of
identification.)
Q. T'll let you review what's been
marked as Exhibit 19. Oh, I handed you, sorry,

mine.

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 37 of 91. PagelD #: 281

 

 

Page 127

A. Is this yours?

Q. Yes.

A. (Handing. )

Q. Okay.

A. Thank you.

Q. Okay. So I want to turn to the
third page, which is GH 000400.

A. Okay.

Q. Can you identify this document?

A. It states, "Justifacts Background
Check Authorization Waiver."

Q. Okay. Is this your signature at
the bottom of the page?

A. Yes.

QO. Did you read this document, before
you signed it?

A. Yes.

Q. Did you understand it?

A. Yes.

Q. And then could you read the third
line from the top starting with, "I release,"
the first full paragraph.

A. "l.. I release employers and

persons named in my application from all

liability for any damages on account of his/her

 

Veritext Legal Solutions

-www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 38 of 91. PagelD #: 282

 

 

page,

out.

Page 128

furnishing said information.”

Q. And then above the big, "Agree," in

sort of bold lettering, could you read those

two lines?

A. "By selecting AGREE below, I

acknowledge that I am creating an electronic
signature and that I understand it will be
legally binding and enforceable as the legal

equivalent of a handwritten signature."

Q. You signed this document, correct?
A. Yes.
Q. And then just going to the last

which is Bates labeled GH 000402, can you

identify what this document is?

A. No.
Q. Okay. I know you didn't fill this
All right.

(Thereupon, Deposition Exhibit 20,
12/6/2017 Justifacts Credential
Verification, Inc., Bates Number
BECKMAN 000342-000351, was marked

for purposes of identification.)

Q. So IT'll let you review what's been

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 39 of 91. PagelD #: 283

 

 

Page 129

marked as Exhibit 20.

A
QO.
A

Q.

Okay. I'm ready.
So can you identify this document?
This is the Justifacts document.

And what do you mean by,

"Justiftacts document"?

A.

Q.

answered.

Q.

answer.

report?
A.
December,
Bayer.
Q.
report?

A.

For employment verification.
So this is your consumer report?

MR. BALES: Objection. Asked and

You can answer.

MR. BALES: I'm sorry. You can

I don't know.

So did you receive a copy of this

Yes.

When did you receive a copy of this

On or around -- it was end of

after my December 27 phone call with

Did you request a copy of this

No.

 

 

www.veritext.com

Veritext Legal Solutions
888-391-3376
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 40 of 91. PagelD #: 284

 

 

Page 130
Q. So how did you receive a copy this
report?
A. Brian from Bayer HR said it would
be sent to me, after our phone call on
December 27.
Q. I want to back up. You had a phone

call with Brian from Bayer HR on December 27?
A. Yes.
QO. What did you discuss, during that
phone call?
A. He asked me to define,

"Misconduct."

Q. And what did you say in response?
A. I described the iPhone mistake.
QO. What do you mean by, "iPhone

mistake"?

A. Accidentally copying someone from
outside of the company.

Q. And what else was discussed during

the phone conversation on December 27?

A. He asked if I was terminated and I
said, "Not terminated. I received a first and
final written warning." Then he asked why I

was terminated and I said it was because of a

birthday email.

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

ail

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 41 of 91. PagelD #: 285

 

 

Page 131
Q. And then what else was discussed?
A. That was it.
Q. So why did he send you a copy of
the report, which is Exhibit 20?
A. Because he explained -- I'm sorry.

He explained that they may be unable to extend
an offer. He stated that my iPhone mistake,
anyone could have made, but it's not up to him
and that it would be up to the attorneys at
Bayer to decide whether or not the offer would
move forward.

QO. Was that all that was discussed,
during your conversation?

A. T don't remember. I mean, I want
to say, yes, that was the bulk of it, but --
only other thing would have been he would have
Said he was sending the Justifacts report or
they were sending the Justifacts report but
that was everything. Yes, it was a brief call
right after Christmas basically telling me they
may not be able to move forward with the offer.

Q. Did he ask you if you were
terminated for misconduct?

A. I don't remember.

Q. But initially you said you were not

 

www.veritext.com

Veritext Legal Solutions

 

888-391-3376
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 42 of 91. PagelD #: 286

 

 

Page 140

QO. You don't recall if you talked to
Brian first or whether you may have received
this before you talked to Brian Mele?

A. No. I spoke with Brian before
receiving this. That's why I don't know if I
got this on the 27th or I got it later, but
I -- definitely Brian was my first point of
contact in terms of learning what was --

Q. So you did receive this. You just

don't know if it was on December 27, 2017.

A. Yes.

Q. Did you respond to this letter?

A. I don't understand the question.

QO. Well, you're being informed here
that, "Based in whole or in part on our hiring

criteria, including information recently
obtained in a consumer report completed by
Justifacts Credential Verification, Inc., BAYER
U.S. LLC may be unable to extend an offer of
employment to you."

So after you received that, did you
respond to Bayer?

A. No. Brian said to me that, based
on our phone call, he took copious notes and

would provide that to Bayer's attorneys and I

 

www.veritext.com

Veritext Legal Solutions

 

888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 43 of 91. PagelD #: 287

 

 

Page 141

would hear back from someone in HR as to what
their decision was.

Q. Is there anything else from your
conversation with Brian Mele that you haven't
told me about?

MR. BALES: Object to form.

You can answer.

A. I don't remember.

Q. Do you have any notes from your
conversation with Brian Mele on December 27,
2017?

A. No.

Q. Is there anything that would
refresh your recollection as to what you
discussed with Brian Mele on December 27, 2017?

A. No.

(Thereupon, Deposition Exhibit 22,
12/18-30/2017 Email Trail Between
The People Team, Amelia Merrill,
Davina Patel and Jill Beckman, Bates
Numbers 000001-000002, was marked
for purposes of identification.)

Q. I'll let you review what's been

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
10

id

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 44 of 91. PagelD #: 288

 

Page 142

marked as Exhibit 22.

A. Okay.

Q. Can you identify this document?

A. Yes. This is a document that I
sent to Guardant on December 30, 2017.

Q. And you sent it to The People Tean,
Amelia Merrill and Davina Patel, correct?

A. Yes.

Q. Could you read the text of the
email?

A. Sure.

"Thank you again for responding to
Justifacts. I received the results, and saw
that Davina did not follow the below terms of
our agreement, and provided additional
information about my termination. Most
companies do exactly what is noted below, and
do not respond to !Reason for Leaving! or
‘Would you Rehire?' I understand that employee
references come through the People Operations
Team and cover last employee title, date of
hire and date of separation only. Should I
have any questions I am to contact the People
Operations Team.

"T may not be hired for this new job due

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 45 of 91. PagelD #: 289

 

 

Page 143

to Davina stating I was terminated for
misconduct. Will you please respond, and
confirm that any future inquiries will cover
what is noted above, ‘last employee title, date
of hire and date of separation only?'

"Thank you, Jill."

Q. So you didn't ask Guardant to
contact Justifacts and correct their response?

A. No.

Q. Okay. Did you ask them to contact
Bayer and correct the response?

A. No.

Q. Why didn't you ask in this email
for them to correct the response they reported?

A. Because Guardant -- I trusted that
Guardant would -- I trusted Guardant -- that
they would keep their promise in terms of our
contract of separation and only provide the
neutral information that was stated in our
contract of separation, which was salary,
title, start date, end date. They already
breached that contract of separation. They
already did the damage. So there was no
purpose in my contacting them and asking them

to take another step. If they had chosen to do

 

www.veritext.com

Veritext Legal Solutions

 

888-391-3376
10

11

12

13

14

15

16

177

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 46 of 91. PagelD #: 290

 

 

Page 144

that on their own, that would have been
Guardant's decision, but from my perspective,
they already breached the contract and I was
possibly at risk of losing my job -- or my
offer with Bayer.

Q. But going back to your conversation
with Brian Mele on December 27, 2017. Did he
tell you that you were not getting the job?

A. He said they may not be able --

they may not be able to extend the offer.

QO. He used, "May"?
A. IT don't know. T don't know the
exact verbiage. He base -- he said it was up

to the attorneys whether or not they would move
forward with an offer.
Q. So he didn't say you weren't

getting the job?

A, No.
QO. Going back to Exhibit 21. The
third line down of the main text says, "Bayer

USA LLC may be unable to extend an offer of

employment to you," correct?

A. Yes.

Q. It doesn't say, "Will not extend an
offer of employment to you," correct?

 

www.veritext.com

Veritext Legal Solutions

 

888-391-3376
10

iil

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 47 of 91. PagelD #: 291

 

Page 147

contract of separation ever again.

I was trying to verify that if they ever
have another background check again, based on
our contract of separation, that they would not
breach that contract a second time. So that's
what I was trying to state. And they never
responded to me. They never got back to me and
Said they would not do it again.

(Thereupon, Deposition Exhibit 23,

1/11/2018 Letter To Jill Beckman
From Julia Henderson, Bates Number
Beckman 000341, was marked for
purposes of identification.)
Q. I'll let you review what's been
marked as Exhibit 23.
A. Okay.
QO. Can you identify this document?
A. Sure. It's a letter from Bayer
dated January 11, 2018, addressed to me.
QO. And did you receive this document?
A. Yes.
Q. In the second paragraph, it says,

"You have the right to dispute the accuracy or

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 48 of 91. PagelD #: 292

 

correct?

A.

Q.

A.

Q.
accuracy or
report?

A.

Q.

A.

Q.

A.

break?

 

Page 148

completeness of any information in your

consumer report by contacting Justifacts,"

Yes.

Did you contact Justifacts?

No.

Did you do anything to dispute the

completeness of your consumer

No.
Okay.

I'm not taking a break. I'm just

going to stand up for a second because of my

back. Thank you.

Okay. So why do you think that

Bayer didn't hire you?

I don't know.

MS. BYRNE: Can we take a quick

MR. BALES: Um-hum.

(Recess taken.)
(Thereupon, Deposition Exhibit 24,
Amended Complaint, was marked for

purposes of identification.)

 

www.veritext.com

Veritext Legal Solutions
888-391-3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 49 of 91. PagelD #: 293

 

Page 152
A. It was in half of the agreement,
yes. It was in the contract of sepa -- the

agreement was the separation letter and the
separation documents, which made one contract.
And so which portion was it in?

In the documents.

In the separation documents?

Yes.

oO FP O PF

Would you change anything you did
if you had known that Guardant Health was going
to report that you were terminated for
misconduct?

MR. BALES: Object to form.

You can answer.
A. I don't know.
QO. Now I want to talk about your job

search efforts after you stopped working at

Guardant Health and after the Bayer stuff

happened. Have you had any other employment,
Since you worked at Guardant Health?

A. No.

Q. I can tell from sort of the

documents you produced and your discovery
responses that you were actively looking up

until July 2018, correct?

 

 

 

Veritext Legal Solutions
www.veritext.com 888-391-3376
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 50 of 91. PagelD #: 294

Jill M. Beckman

6900 Spencer Lake Road, Medina, Ohio 44256
330-242-3773
jillbeckman1123@g mail.com

PROFESSIONAL PROFILE

Self-directed, results oriented Oncology and Rare Disease Sales Specialist with 15 years of
experience in the pharmaceutical Industry. Proven record with 9 successful product launches
and Increasing revenue in the Oncology, Hematology, Surgical, Anesthesia, and Respiratory
markets. Effective leader and communicator with expert selling and interpersonal skills.
Consistent achievement and recognition for exceeding sales goals and growing market share in

highly competitive markets. Strong Internal/external relationships based on honesty, integrity,
transparency and trusted respect from others.

PROFESSIONAL EXPERIENCE
Guardant

Account Executive (September 2016 - October 2017)

Ranked 3" nationally the first 6 montha in territory

Increased sales by 200% the firat 6 manths in territory

Managed key accounts in Michigan, Cleveland and Pittsburgh

Responsible for the sales of Guardant 360, the leader in Ilquid blopsies

Educate Oncologists and their teams on the importance of genomic testing; the primary
genes associated with lung, breast, prostate cancer, and ather solid tumors; Guardant’s
ordering process; and managed care coverage

ss wees

ti e icals
Clinical Oncology Specialist (April 2015 - May 2016) ©

» Launched 2 Lung Cancer products for EGFR+ NSCLC patients

* Ranked 1” in the District for Iressa, & 3° In the District for Tagrisso

* Established quick relationships with Lung Cancer Directors at the Cleveland Clinic and
University Hospitals, their Nurse Practitioners, and Nurse Partners, plus other
stakehalders to make an immediate Impact an the business

»  Gallaborated with cross-functional peers across the organization including my MSL,
Field Reimbursement Manager, Diagnostics Liaison, and other Field Associates ta
maximize business opportunities and commitments to a shared vision

*  Selecied by my DSM to be the clinical lead for a triad, and mentor new oncology feam
members

Novartis Pharmaceuticals Corporation
Sr..Respiratory Sales Specialist (December 2012 ~ April 2015)

      

 

DEFENDANT'S 1 of 8
EXHIBIT

g
/——

  
  

  

GH-BAYER 0002
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 51 of 91. PagelD #: 295

» President's Club Award Winner 2013 (Ranked #1 of 20 Sales Specialists)

« Achieved 227% of target (WPGA - Weighted Product Goal Attainment) in 2013

« Developed and maintained effective relationships with Cystic Fibrosis Center Directors,
Physicians, Nurse Care Gaardinators, Nurses, Respiratory Therapists, Social Workers,
and other stakeholders to deliver exceptional business results

» — Initiated and supported educational events (CF Family Days, Great Strides, and
Speaker Programs) fo make a difference in the lives of CF patients and thelr caregivers

*  (ollaborated with cross-functional peers across the organization including Key Account
Managers, Managed Markets, Sales Operations, Marketing, and other Field Associates
to maximize business opportunities and commitments ta a shared vision

Archimedes Pharma
Oncology Sales Specialist (September 2011 — May 2012)

* Joined a start-up company fo launch a product for breakthrough cancer pain
«Key customers included Medical and Radiation Oncologists

GlaxoSmithKline Pharmaceuticals (April 2001 — September 2011)
Ce Specialist (October 2010-- Se ber 20

»  Recagnized as a Sales Leader ranking 3rd nationally

« Achieved 129% of target in 2010

* Managed GSK's oncology portfolio (solid tumor and hematology) for the fallawing
disease states and products: Advanced Renal Cell Carcinoma - Pazapinib, Chronic
Lymphocytic Leukemia - Ofatumumab, Chronic ITP - Elfrombopag,, HER2+ Metastatic
Breast Cancer - Lapatinib

* Developed and maintained customer relationships with the Cleveland Clinic, University
Hospitals, and Ohio State (KOLs in GU, CLL, Benign Hematology, and Breast}

Oncology Senior Account Representative (January 2009 — September 2010)

Launched 2 Hematology Products successfully

Awarded "Rep of the Quarter" twice in 2009

Ranked 24th of 106 representatives nationally in 2009

Developed and grew a lerritary that had historically underperformed with GSK

Managed strategic accounts such as the Cleveland Clinic, University Hospitals, and

community cancer centers

» Exceeded sales goals through data analysis, identification of apportunities, strategic
planning, and solid execution

+ Utilized resources and stakeholders to engage healthcare providers, maximize

performance, and achieve goals

eens

Oncology & Acute Care Account Representative (April 2005 — December.2008)
* Diamond Award Winner in 2008 (top 4% nationally, ranked 8th of 229)
* Ruby Award Winner in 2007 (top 20% nationally)

» Sold an injectable (Arixtra) to a diverse customer base: Oncologists, Orthopedic
Surgeons, Vascular Surgeons, Cardiologists, Pulmonologists, and Hospitalists

2 of 8

GH-BAYER 0003
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 52 of 91. PagelD #: 296

* Increased sales of Argatroban, an IV drug used in the ICU for HIT, a rare disease

* Sold Zofran to anesthesiologists for post-operative nausea & vomiting

* Managed GSK’s contracting for the entire product porifolio with Pharmacy Directors and
P&T Committee members

Pharmaceutical Senior Account Representative (April 2001 — April 2005)

* Ruby Award Winner in 2004 (fap 20% nationally)
» Emerald Award Winner in 2003 (tap 10% nationally)

Salective Achievemants:

2013: President's Club Award Winner
2009: Rep of the Quarter twice

2008: Diamond Award Winner

2007: Ruby Award Winner

2004; Ruby Award Winner

2003: Emerald Award Winner

EDUCATION AND CERTIFICATIONS
Kent State University Kent, Ohio

BA in Rhetoric and Communication
Dean's List Senior Year

3 of 8

GH-BAYER 0004
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 53 of 91. PagelD #: 297

 

Message

From: Jl Beckman [Joeckman@guardantheaith.com]

Sent: 7/16/2017 4:51:30 PM

To: Casey Jenkins [cjenkins@guardanthealth.com]

cc. Alicia Madison [amadison@guardanthealth.com]; Steven Collora [scollora@guardanthealth.com|
Subject: FW: Guardant Health New Rep Introduction

Hi Casey,

Lhope you're having a great weekend, and wanted to keep you informed with the Michigan transition. Below is a
communication to Dr. Alva (whom Alicia and I met with originally which launched the collaboration between
Guardant Health and University of Michigan), and Dr. Tewari (who helped move the partnership forward).

Alicia was appreciative of my offer to introdttce Kelli to key account contacts so this is just a start, and an important
one.

Kind Regards,
Jill

From: "Tewari, Muneesh" <mtewari@med.umich.edu>

Date: Sunday, July 16, 2017 at 3:23 PM

To: Jill Beckman <jbeckman@guardanthealth.com>

Cc: "Tewari, Muneesh" <mtewari@med.umich.edu>, "Alva, Ajai" <ajjai@med.umich.edu>, Kelli Schafer
<kschafer@guardanthealth.com>, Alicia Madison <amadison@guardanthealth.com>, Steven Collora
<scollora@ guardanthealth.com>

Subject: Re: Guardant Health New Rep Introduction

Thank you, Ji] — and welcome, Kelli. Looking forward to continuing to move forward with this collaboration.

~ Muneésh

On Jul 16, 2017, at 3.12 PM, Al Beckman <jbeckman(isuardanthealth.com> wrote:
Hi Dr. Alva and Dr, Tewari,

As Guardant Health is rapidly growing, we are expanding our sales force to better serve your account, and recently
hired an account rep for the Michigan area.

Let me introduce you to Kelli Schafer who is cc'd on this email.

It has been a tremendous honor, and pleasure working with you. [Lam leaving you in good hands with Kelli, and we
will ensure the transition is seamless for you and your team.

Kind Regards,
Till

Jill Beckman

Oncology Account Executive, Northeast
mobile: +1 330.242.3773
ibeckman@euardanthealth.com

GUARDANTHEALTH
Latest Guardant Health News
DEFENDANT’S
EXHIBIT

3

 

Confidential GH 000049
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 54 of 91. PagelD #: 298

This message may contain confidential or privileged information. If you are not the intended recipient, please
advise the sender immediately by reply email and delete this message and any attachments without retaining
a copy. Reviewing, disclosing, distributing, or using the contents of this message is strictly prohibited if you are
not the intended recipient. Guardant Health, Inc. prohibits users of our system from sending any e-mail
containing anything defamatory, improper or discriminatory.

Electronic Mail is not secure, may not be read every day, and should not be used for urgent or sensitive issues

Confidential GH 000050
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 55 of 91. PagelD #: 299

GUARDANT HEALTH

September 18, 2017

Attn: JH Beckman
6900 Spencer Lake Road
Medina, OH 44256

Private & Confiderittial ~ Letter of Termination
Dear Jill:

i regret to inform you that your employment with Guardant Health will be terminating effective
October 2, 2017, for violation of your final written warning and in accordance with our company’s at-
will employment policy, which permits sither the Company or you to terminate your employment at any
time, with or without reason and with or without notice.

From Septernber 18, 2017 to October 2, 2017 you will be working to transition your clients
over to Alicia Madison. However, we do not expect you to actively be working your accounts. On
October 2, 2017, you will receive your final paycheck for all accrued PTO and wages owed to you, less
applicable taxes. Any commission owed to you will be paid separately once calculated around the 15"
of the following month. You will also be receiving a Separation Agreement, which you will need to
review and sign should you choose to accept the terms of the separation agreement.

At this time, | would like to remind you of your obligations under the Confidentiality Agreerneri,
which you signed on September 8,2016. Should you violate your obligations relating to confidentiality
the Company may terminate you immeciately and you will not be eligible to the severance package.

We wish you well in your future endeavors. Should you have any questions please do not
hesitate to reach out to the People Tearn directly by emailing peopleleam@quardantheaith.com

Sincerely yours,

Aoneba © Ree ys

 

Amelia Merrill

Title: VP, People

Date: Sep 20, 2017

 

DEFENDANT'S
EXHIBIT

e
js

    
  

  

GUARDS NTHEALTH | 305 Penohecct Drive, Redeood Cty, OA 94083 USA ¢ BS5.B98. 8887 clsnt services | 088.274.4268 fax | www.guardanthealth.com

Confidential GH 000372
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 56 of 91. PagelD #: 300

 

October 2, 2017

Jill Beckman
6900 Spencer Lake Road
Medina, OH 44256

Re: Terms of SEPARATION

Dear Jil:

This letter confirms the agreement between you and Guardant Health (the “Company”)
concerning the terms of your separation and offers you the separation compensation we discussed in
exchange for a release of claims. ‘oe

 
 

1. Separation Date: As you know, September 18, 2017 was your last day in your role as
Account Executive at which time you began to iransition.your role over to Alicia Madison, Your
employment with the Company will cease effective October 2, 2017 after the transition period.

ah ae Xe a

2, Acknowledgment of Payment of Wages: On October 2, 2017 you will receive your
final paycheck in the amount of STBD-for all wages, salary, reimbursable expenses, accrued vacation
and any similar payments dus yau from the Company as.of the Separation Date.

a ra

3. Separation Cifipensitions In.exchange for your agreement to the waiver of claims set
forth in paragraph 6, below, the Company agrees to: (a) pay you a total of 4 weeks base pay less
applicable state and federal payroll deductions and withholdings; (b) reimburse any premium payments
you make to continue you existing’ hea heinsurance coverage under COBRA for up to 1 month. By
signing below, you acknowledge that you are receiving the separation compensation outlined in this
paragraph consideration for walving’ your rights to claims referred to in this agreement and that you
would not otigvise be enti ted | to the separation compensation.

  
   

 

 

   

   

oF

4. Return of Company Property: You hereby warrant to the Company that you have
returned to the Company. all property or data of the Company of any type whatsoever that has been in
your possession or control.

5. Confidential Information: You hereby acknowledge that you are bound by the attached
agreement dated September 8, 2016, and that as a result of your employment with the Company you
have had access to the Company's Proprietary Information {as defined in the agreement}, that you will
hold all Proprietary Information in strictest confidence and that you will not make use of such Proprietary

GUARDANTHEALTH | 505 Penobscot Drive, Redwood City, CA 94083 USA | 855.698.8887 clent services | 888.974.4258 fax | www.guardanthesith.cam

Confidential GH 000373
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 57 of 91. PagelD #: 301

GUARDANT HEALTH’

information on behalf of anyone. You further confirm that you have delivered to the Company all
documents and data of any nature containing or pertaining to such Proprietary Information and that you
have not taken with you any such documents or data or any reproduction thereof.

6. Waiver of Claims: The payments and promises set forth in this agreement are in full
satisfaction of all accrued salary, vacation pay, bonus pay, profit-sharing, stock: options, termination
benefits or other compensation to which you may be entitled by virtue of your employment with the
Company or your separation fram the Company. You hereby release and:waive any other claims you
may have against the Company and its owners, agents, officers, shareholders; employees, directors,
attomeys, subscribers, subsiciaries, affiliates, successors and assigns (collectively "Releasees”), whether
known or not known, including, without limitation, claims under any employment laws, including, but not
limited to, claims of unlawful discharge, breach of contract, breach ofthe covenant of good faith and fair
dealing, fraud, violation of public policy, defarnation, physical inj jury, emotional distrass; claims for
additional compensation or benefits arising out of your employment or your separation of employment,
clairns under Title Vil of the 1964 Civil Rights Act, as amended, aryland State Government Article 20-
602, et seq., and any other laws and/or regulations relating’to employment or employment
discrimination, including, without limitation, claims based on age. 6r.under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act. By signing below, you expressly waive any
benefits of Section 1542 of the Civil Code of the State of California lartor any other state or Federal
provision of similar effect), which provides as follows?

 
 
 
 

 

os 8

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS. WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR) HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN:BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT | Wi ITH THE. DEBTOR, " ‘be .

Tee and: release of claims does not extend to any rignts,

  
 
  
   

 

agreement and — of its provisions by injunction, specific performance or other oguitable relief without
prejudice to any other rights or rernedies Releasees may have at law or in equity for breach of this
agreement. \
a

9. Attomeys’ Fees: If any action is brought to enforce the terms of this agreement, the
prevailing party will be entitled to recover its reasonable attorneys’ fees, costs and expenses from the
other partly, in addition to any other relief to which the prevailing party may be entitled.

GUARDANTHEALTH | 505 Penobscot Drive, Redwood City, CA 84083 USA | 855.898.8887 cisnt services | 889.974.4258 fax | www.guardanthealth.com

Confidential GH 000374
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 58 of 91. PagelD #: 302

  

|UARDANT HEALTH’

10. Confidentiality: The contents, terms and conditions of this agreement must be kept
confidential by you and may not be disclosed except to your accountant or attorneys or immediate
family or pursuant to subpoena or court order. You agree that if you are asked for information
concerning this agreement, you will state only that you and the Company reached an amicable resolution
of any disputes conceming your separation from the Company. Any breach of this confidentiality
provision shall be deerned a material breach of this agreement. Lo

hE

11. No Admission of Liability: This agreement is not and shall not be construed or
contended by you to be an admission or evidence of any wrongdeing or liability on the part of
Releasees, their representatives, heirs, executors, attorneys, agents, partners, officers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors.or assigns. This agreement shall be.
afforded the maximum protection allowable under Federal Rules‘of Evidence Rule 408, Maryland Rules
of Evidence Rule 5-408, and/or any other state or Federal provisions of similar effect.

x : a aon ao

12. Entire Agreement: This agreement constitutes the entire agreement between you and
Releasees with respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, relating to such subjec er other than the confidentiality
agreement referred to in paragraph 5, above. You acknowledge that neither Releasees nor their agents
or attorneys have mace any promise, representation.or warranty whatsoever, either express or implied,
written or oral, which is not contained in this agreement forthe purpose of inducing you to execute the
agreement, and you acknowledge that you have executed this” agreement in rellance only upon such
promises, representations and warranties as are conten herel in. Y

ee é

13. Modification: ibis expressly agreed that this agreement may not be altered, amended,
modified, or otherwise changed in any respect except by another written agreement that specifically
refers to this agreement, executed by authorized fepresentatives of each of the parties to this
agreement. ee oe

   
  

  

 

GULARDANTHEALTH | 505 Penobscot Driva, Rechvood City, OA 94063 UGA | 885.098.8807 client services | 888.974.4258 fax | www.quardanthealth.com

Confidential GH 0600375
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 59 of 91. PagelD #: 303

GUARDANT HEALTH

14. Review of Separation Agreement: You understand that you may take up to twenty-one
(21) days to consider this agreement and, by signing below, affirm that you were advised to consult with
an attorney prior to signing this agreement. You also understand you may revoke this agreement within
seven (7) days of signing this document and that the separation compensation to be provided to you

pursuant to Paragraph 3 will be provided only after the end of that seven (7) day revocation period.
th

if you agree to abide by the terms outlined in this letter, please sign this letter below and also sign the
attached copy and return it to me. | wish you the best in your future endeavors,

Sincerely,
Guardant Health

  

 

 

  
 

By:
Amelia Merrill —
___»VP, People
READ, UNDERSTOOD AND AGREED:
a a. >
Signature: f Date: ~

 

Jil! Beckman

  

GUARDANTHEALTH | £65 Percbscat Drive, Redwood City, CA 94089 USA | 885.698.8887 clent sarvices | 888.974.4258 fax | www.guardanthealth.com

Confidential GH 000376
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 60 of 91. PagelD #: 304

 

 

 

 

co Employee Separation
Letter and Draft Separation
Agreement

 

Adobe Sign Document History 09/20/2017
wre Created: 09/19/2017
By: Casey Khoo (ckhoo@quardanthealth.com)
ata tt ea a Status: Signed
Transaction 'D: CBICHBCAABAAdVmASrNKgZOcbunkPubViKyjyrOxt6ze

 

 

 

"Employee Separation Letter and Draft Separation Agreement"
History

Doctiment created by Casey Khoo (ckhoo@quardanthealth.com)
09/19/2017 ~ 8:26:23. PM POT- IP address: 75.40.18.75

Document emailed to Amelia E Merrill (amerrili@gquardanthealth.com) for signature
09/19/2017 - 8:27:21 PM PDT

Document viewed by Amelia E Merrill (amerrill@guardanthealth.com}
0949/2047 - 8:54:36 PM PDT- IP address: 107.777.213.292

Document e-signed by Amelia E Merrill (amerrill@quardanthealth.com}
Signature Date: 09/20/2017 - 6:22:50 AM PDT - Time Source: server- IP address: 71,95.153.201

Signed document emailed to Amelia E Merrill (amerrill@gquardantheaith.com), jillbeckman1 123@gmail.com,
Casey Khoo (ckhoo@guardanthealth.corn), and peopleteam@guardanthealth.com

OG/20/2017 - 8:22:50 AM POT

| Adobe Sign

 

 

Confidential

GH 000377
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 61 of 91. PagelD #: 305

 

October 2, 2017

Jill Beckman
6900 Spencer Lake Road
Medina, OH 44256

Re: Terms of SEPARATION

Dear Jill:

This letter confirms the agreement between you and Guardant Health (the “Company”) concerning
the terms of your separation and offers you the separation compensation we discussed in exchange for a
release of claims.

1. Separation Date: As you know, September 18, 2017 was your last day in your role as
Account Executive at which time you began to transition your role over to Alicia Madison. Your employment
with the Company will cease effective October 2, 2017 after the transition period.

2. Acknowledgment of Payment of Wages: On October 2, 2017 you will receive your final
paycheck in the amount of $TBD for all wages, salary, reimbursable expenses, accrued vacation and any
similar payments due you from the Company as of the Separation Date.

3. Separation Compensation: In exchange for your agreement to the waiver of clairns set
forth in paragraph 6, below, the Company agrees to: (a) pay you a total of 4 weeks base pay less applicable
state and federal payroll deductions and withholdings; (b) reimburse any premium payments you make to
continue your existing health insurance coverage under COBRA for up to 1 month. By signing below, you
acknowledge that you are receiving the separation compensation outlined in this paragraph in
consideration for waiving your rights to claims referred to in this agreement and that you would not
otherwise be entitled to the separation compensation.

4, Reiurn of Company Property: You hereby warrant to the Company that you have
returned to the Company all property or data of the Company of any type whatsoever that has been in
your possession or control.

5. Confidential Information: You hereby acknowledge that you are bound by the attached
agreement dated September 8, 2016, and that as a result of your employment with the Company you
have had access to the Company’s Proprietary Information (as defined in the agreement), that you will
hold all Proprietary Information in strictest confidence and that you will not make use of such Proprietary

 

ALTP | S06 Penobscot Orve, Hedwood City, CA 94085 USA | 855.698.8887 cle

 

vous | 688.974.4258 fax | www.guardanthealth.com

BECKMAN 000210

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 62 of 91. PagelD #: 306

 

Information on behalf of anyone. You further confirm that you have delivered to the Company all documents
and data of any nature containing or pertaining to such Proprietary information and that you have not taken
with you any such documents or data or any reproduction thereof,

6. Waiver of Claims: The payrnents and promises set forth in this agreement are in full
satisfaction of all accrued salary, vacation pay, bonus pay, profit-sharing, stock options, termination
benefits or other compensation to which you may be entitied by virtue of your ernployment with the
Company or your separation from the Company. You hereby release and waive any other claims you may
nave against the Company and lis owners, agents, officers, shareholders, employees, cliractors, attorneys,
subscribers, subsidiaries, affiliates, successors and assigns {collectively “Releasees"”), whether known or
not known, inclucling, without limitation, claims under any employment laws, including, but not limited to,
claims of unlawful discharge, breach of contract, breach of the covenant of good faith and fair dealing,
fraud, violation of public policy, defamation, physical injury, emotional distress, claims for additional
compensation or benefits arising out of your employment or your separation of employment, claims under
Title Vil of the 1964 Civil Rights Act, as amended, Maryland State Government Article 20-602, et seq., and
any other laws and/or regulations relating to employment or employment discrimination, including, without
imitation, claims based on age or under the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act. By signing below, you expressly waive any benefits of Section 1542 of the Civil
Code of the State of California (and/or any other state or Federal provision of similar effect), which provides
as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.”

Notwithstanding the foregoing, this waiver and release of claims does not extend to any rights,
which as a matter of law cannot be waived and released.

7. Nondisparagement: You agree that you will not disparage Releasees or their prociucts,
services, agents, representatives, directors, officers, shareholders, attorneys, employees, venciors,
affiliates, Successors or assigns, or any person acting by, through, under or in concert with any of therm,
with any written or oral statement.

8. Legal and Equitable Remedies: You agree that Releasees have the right to enforce this
agreement and any of its provisions by injunction, specific performance or other equitable relief without
prejudice to any other rights or remeciies Releasees may have at law or in equity for breach of this
agreement.

9. Attorneys’ Fees: [f any action is brought to enforce the terms of this agreement, the
prevailing party will be entitled to recover its reasonable attorneys’ fees, costs and expenses from the other
party, in addition to any other relief to which the prevailing party may be entitled.

GUARLLANTHEALTH | 505 Penabscot Drive, Rechwnod City, OA S4068 USA | 855.698.8887 oford z

 

foes | 688.074.4268 fax | wew.guardanthealth.com

BECKMAN 000211
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 63 of 91. PagelD #: 307

 

10. Gonfidentiality: The contents, terms and conditions of this agreement must be kept
confidential by you ancl may not be cisclosed except to your accountant or attorneys or immediate family
or pursuant to subpoena or court order. You agree that if you are asked for information concerning this
agreement, you will state only that you and the Company reached an amicable resolution of any disputes
concerning your separation irom the Company. Any breach of this confidentiality provision shall be
deemed a material breach of this agreement.

11. No Admission of Liability: This agreement is not and shall not be construed or contended
by you to be an admission or evidence of any wrongdoing or liability on the part of Releasees, their
representatives, heirs, executors, attorneys, agents, partners, officers, shareholders, directors, employees,
subdsicliaries, affiliates, divisions, successors or assigns. This agreement shall be afforded the maximum
protection allowabie uincler Fecleral Rules of Evidence Rule 408, Maryland Rules of Evidence Rule 5-408,
and/or any other state or Fecleral provisions of similar effect.

12, Entire Agreement: This agreement constitutes the entire agreement between you and
Releasees with respect to the subject matter hereof ancl supersedes all prior negotiations and agreements,
whether written or oral, relating to such subject matter other than the confidentiality agreement referred to
inparagraph 5, above. You acknowledge that neither Releasees nor their agents or attorneys have mace
any promise, representation or warranty whatsoever, either express or implied, written or oral, which is not
contained in this agreement for the purpose of inducing you to execute the agreement, and you
acknowlecige that you have executed this agreement in rellance only upon such promises, representations
and warranties as are contained herein.

13. Modification: [t is expressly agreed that this agreernent may not be altered, amended,
modified, or otherwise changed in any respect except by another written agreement that specifically refers
to this agreement, executed by authorized representatives of each of the parties to this agreement.

   

YHEALTH | 505 Penobscot Drive, Redwoud City, OA 24058 USA | 855.698.8887 cle vices | BBE.O74.4288 fax | www.quardanthealif.com

BECKMAN 000212
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 64 of 91. PagelD #: 308

 

14, Review of Separation Agreement: You understand that you may take up to twenty-one
(21) days to consider this agreement and, by signing below, affirm that you were advisecl to consult with
an attorney prior to signing this agreement. You also understand you may revoke this agreement within
seven (7) days of signing this document and that the separation compensation to be provided to you
pursuant to Paragraph 3 will be provided only after the end of that seven (7) day revocation period.

If you agree to abide by the terms outlined in this letter, please sign this letter below and also sign the
atiached copy and return it to me. | wish you the best in your future endeavors.

Sincerely,
Guardant Health

 

 

 

By: Amaia E Meal Oat, 2007)
Amelia Merrill
VP, People
READ, UNDERSTOOD AND AGREED:
: the Beckenai.
Signatures" ee one Date: Oct 6, 2017
Jill Beckman
Gus Hf 505 Penobscat Drive, Recwoud City, CA 94063 USA | 895.698.8887 ox cee | 888.974.4258 fay | yew. quardantheslit.com

 

BECKMAN 000213
®

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 65 of 91. PagelD #: 309

 

 

 

0 Separation Agreement

 

Adobe Sign Document History 10/06/2017
Created: TOAMS2017
By: Casey Khoo (ckhoo@guardanthealth.com}
Status: Signed
Transaction (D: CRJCHBCAABAAZzd2dysP8tloUccU eJzdB7tSK-JbS_

 

 

 

 

"Separation Agreement” History

ay

 

 

Document created by Casey Khoo (ckhoo@quardanthealth.com)
10/08/2017 - 9:47:15 AM PDT- IP address: 75.40.18.75

Document emailed to Amelia E Merrill (amerrill@guardanthealth.com) for signature
10/05/2017 - 9:48:04 AM PDT

Document viewed by Amelia E Merrill (amerrill@guardanthealth.com)
10/05/2017 - 9:50:01 AM PDT- IP address: 50.233,158.2

Document e-signed by Amelia E Merrill (amerrill@gquardanthealth.cam)
Signature Date: 10/05/2017 ~ 9:50:42 AM PDT - Time Source: server- IP address: 50.233.156 2

Document emailed to Jil! Beckman (jillbeckman1 123@gmail.cor) for signature
10/08/2017 - 9:50:43 AM PDT

Document viewed by Jill Beckman (jillbeckman1 123@gmail.com)
10/05/2017 - 10:30:09 AM PDT- IP address: 107.77.192.167

Document e-signed by Jill Beckman (illbeckman1123@gqmail.corn)
Signature Date: 10/06/2017 - 11:24:59 AM PDT - Time Source: server- IP address: 107.9.182.107

Signed document emailed to Armelia E Merrill (amerrill@guardanthealth.corm), Jill Beckman
(Gillbeckman1123@gmail.com) and Casey Khoo (ckhoo@guardanthealth.com)
10/06/2017 - 11:24:59 AM PDT

 

BECKMAN 000214

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 66 of 91. PagelD #: 310

 

From: Adobe Sign <echosign@echosign.com>

Sent: Friday, October 6, 2017 11:31 AM

To: Casey Jenkins; Jill Beckman

Subject: Separation Documents between Casey Khoo, Casey Khoo and Jill Beckman is Signed and Filed!

    

 

Adobe Sign

Separation Documents between
Casey Khoo, Casey Khoo and Jill

a oe Beckman is Signed and Filed!
To: Casey Khoo and Jill Beckman

GAMRDANTEE ARS

   

 

Attached is a final copy of Separation Documents.
Copies have been automatically sent to all parties to the
agreement.

You can view the document in your Adobe Sign
account.

a see Why use Adobe Sign:

 

e Exchange, Sign, and File Any Document. In
Seconds!

 

. Set-up Reminders. Instantly Share Copies with
SRS Teen remem emer mre Others.

e See All of Your Documents, Anytime,
Anywhere.

To ensure that you continue receiving our emails, please add echosign@echosign.com to your address book or safe list.

DEFENDANT'S

EX

 

GH 000017
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 67 of 91. PagelD #: 311

GUARDANT HEALTH
Acknowledgement of Separation Documents

| Jili Beckman, acknowledge that | have received the below forms and information upon my
departure from Guardant Health. Your last day with Guardant Health will be October 03,

2017. | understand that employee references come through the People Operations Team and
cover last employee title, date of hire and date of separation only. Should | have any questions
| am to contact the People Operations Team.

information regarding COBRA will be mailed directly to your home address from our carrier
Infinisource, Should you not receive it within 14 business days please contact Casey
Jenkins—Manager, People Operations via email on clenkins@quardantnealth.com. Please
note that your 401k contributions will remain with Vanguard unless you wish to roll them over.
You will need to contact vanguard directly to do this. (if applicable). Please also note you will
have 30 days from date of separation to exercise any vested shares, should you wish to do
so please contact Michael Wiley directly via email mwiey@quaraanthealth.com , (If applicable)

My forwarding personal details are as follows:
Mailing Address: 6900 Spencer Lake Road Medina, OH 44256
Mailing Address: _**"°*s*

Personal Email: jilbeckmani1123@gmail.com

Phone Number: __ 330-242-3773

 

| acknowledge that | have received my final wage payment for all nours worked including any
accrued PTO (if applicable) along with my notice to Employee as to Change in Employment
Relationship.

 

 

 

 

 

Jill Beckman Oct 6, 2017
Print Name - Employee Date
MM Beth
JH Seckuren (O48 & 2017}
Signature — Employee
; Casey Aloe
Casey Jenkins
Print Name — People Operations Signature — People Operations

GUARDANTHEALTH | 505 Penobscot Drive, Redwood City, CA 94063 USA | 855.698.8887 client services | 888.974.4258 fax |
www.guardanthealth.com

GH 000018
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 68 of 91. PagelD #: 312

NOTICE TO EMPLOYEE AS TO CHANGE IN RELATIONSHIP
Guardant Health Inc.

NAME: Jill Beckman Social Security # es

Your employment status has changed for the following reason:

Terminated due to violating a first and final written warning.
EFFECTIVE DATE: October 03, 2017

COMMENTS: For employment verification enquiries, the Company’s HR
Department will only confirm your start date, your employment end date, and
your annual salary as of your last day of employment.

 

Casey. Afoo Oct 5, 2017

Casey Jenkins DATE
Manager, People Operations

 

 

Oct 6, 2017
DATE

| received a copy of this notice on:

 

LM BELHaHt

Jit Beehitan (G06, 2017}

 

Jill Beckman

GH 000019
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 69 of 91. PagelD #: 313

=
GUARDANTHEALTH

 

Final Paycheck Acknowledgment

 

|, the undersigned recipient, have received the following paycheck(s) from
Guardant Health Inc.

1. Allowance Check for wages, payment in full for all hours owed up to and
including, October 03, 2017, which includes all accrued PTO less all applicable
taxes. Net payment is $3,844.74

LE.

INITIAL:

To the best of my knowledge, there is no additional money owed to me by Guardant
Health Inc. at the present time.

EB
INITIAL:

Name of Recipient: Jill Beckman

file Bechet

Signature of Recipient c:

 

 

Date Oct 6, 2017

 

Name and title of People Operations: Casey Jenkins, Manager People Operations

(Caaey how
Signature of People Operations — 7

Date Oct5, 2017

 

GUARDANT HEALTH INC,

GH 000020
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 70 of 91. PagelD #: 314

EXHIBIT C
GUARDANT HEALTH, INC.
TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to return, any devices,
records, data, notes, reports, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to Guardant Health, Inc. (the
“Company”).

I further certify that I have complied with all the terms of the Company's Confidential
Information and Invention Assignment Agreement signed by me, including the reporting of any
inventions and original works of authorship (as defined therein) conceived or made by me (solely
or jointly with others) covered by that agreement.

I further agree that, in compliance with the Confidential Information and Invention Assignment
Agreement, I will preserve as confidential all trade secrets, confidential knowledge, data and
other proprietary information relating to products, processes, know-how, designs, formulas,
developmental or experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information and other subject matter
pertaining to any business of the Company or any of its clients, consultants or licensees.

Date: Oct 6, 2017

HU Bockiuan

 

Employee’s Signature

Jill Beckman

 

Type/Print Employee’s Name

GH 000021

 

 
separation Documents

 

 

 

Adobe Sign Document History 10/06/2017
Created: 10/05/2017
By: Casey Khoo (ckhco@guardanthealth.com)
Status: Signed
“ Transaction ID: CBJCHBCAABAAFam4ZhLA8IKS4IMHBQsAUE-3LbPMIS5G

 

 

 

 

Shik Bide Beeeland

"Separation Documents" History

i_| Document created by Casey Khoo (cknoo@guardanthealth.com)
10/05/2017 - 10:15:17 AM PDT- IP address: 75.40.18.75

Document e-signed by Casey Khoo (ckhoo@guardanthealth.com)
Signature Date: 10/05/2017 - 10:18:39 AM PDT - Time Source: server- IP address: 75.40.18.75

= Document emailed to Jill Beckman Gillbeckman1 123@gmail.com) for signature
10/05/2017 - 10:18:39 AM PDT

«| Document viewed by Jill Beckman (jillbeckman1123@gmail.com)
10/05/2017 - 10:30:35 AM PDT- IP address: 107.77.192.167

 

» Document e-signed by Jill Beckman (jillbeckman1123@gmail.com)
Signature Date: 10/06/2017 - 11:31:47 AM PDT - Time Source: server- IP address: 107.9.182.107

«@ Signed document emailed to Casey Khoo (ckhoo@guardanthealth.com) and Jill Beckman
(jillbeckman1123@gmail.com)

40/06/2017 - 11:31:47 AM PDT

 

 

 

 

 

GH 000022
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 72 of 91. PagelD #: 316

(eaten)
=
Re

aac

12/06/2017

Dear Jill Beckman,

| am pleased to offer you the position of Oncclogy Specialty Consultant - Cleveland with Bayer U.S, LLC (“Bayer” or
“the Company’), this position will be RESIDENCE based. You will report directly to Demetrius Thear.

Your anticipated date of employment is dependent on successful completion of the pre-employment requirements.
Your tentative start date will be set for 01/08/2018.

Base Pay and Grade Level: You will be assigned to salary grade VS 1.2 and your base annual salary will be
$150,000 payable on the Company's normal pay dates (currently bi-weekly). You will not receive a 2018 merit
increase as it was calculated into your salary offer, but in the future you will be eligible for merit increases based on
the merit guidelines which are published each year.

Sales Incentive Plans: In this position, you will be eligible to participate in the Sales Incentive Plan pursuant to all
terms and conditions of the applicable plan document. Your Sales Incentive Plan target will be $39,000.00. The
actual award will be determined based on the plan document ta be provided by your manager. To be eligible for the
Sales Incentive Plan payment, you must be actively employed as outlined in the plan document. All variable pay
plans are reviewed annually and are subject to revision or discontinuation based on business requirements.

Company Car: in this position, you will be eligible to use a company car. In accordance with IRS regulations, your
personal usage of a company car will be reported as imputed income to the IRS. You will also be responsible for
accurately recording and reporting all personal and business mileage traveled in your company car. Bayer also

imposes a $100.00 per month personal usage fee; however, this amount is offset against the imputed income amount
described above.

Benefits: Your group benefits will take effect on your first day of employment. Within your first week of employment,
materials will be sent to your Bayer email address detailing enrollment in the Bayer flexible benefits programs
including contact information for the Bayer Benefits Center. You must enroll or waive your benefits enrollment within
the first 30 days of your hire date.

Contingencies: The offer is contingent upon the successful completion of the following:

* County and Federal Criminal Check

* Education Verification

* Employment Verification

* Social Security Number Verification

- Department of Motor Vehicle Check

* A review of the Federal Government's exclusion list to ensure that you are not currently suspended, debarred or
otherwise ineligible to participate in the Federal healthcare programs or in Federal procurement or non-procurement
programs

Further, this offer is contingent upon:

DEFENDANTS Page 1 of 2

EXHIBIT

a
:

 
 

   
 

GH-BAYER 0011
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 73 of 91. PagelD #: 317

* Your completion of Bayer's Employment Agreement, Authorization for Payroll Deductions, Self Disclosure and Code
of Conduct Form and Corporate Compliance Policy Certification Form (included with your onbaording paperwork)

« Your ability to provide the necessary documentation to demonstrate identity and work authorization under the
Immigration Reform and Control Act of 1986;

* Pre-placement Medical Evaluation, which includes a drug screen [NOTE: You will be contacted by a representative
from Bayer's Occupational Health office to schedule your pre-placement physical exam;

« Your satisfactory completion of any required training and certification within the parameters and time frames set
forth in any training or curriculum applicable to your positian.

Note: The Federal Insurance Contributions Act (FICA) is a federal law which requires employers to withhold and pay
Social Security and Medicare taxes on the wages paid to employees. Social Security taxes are withheld from your
pay until your earnings reach the annual Social Security wage base tax limit. In accordance with this law, all new
hires, including employees who transfer from one legal entity to another must have their Social Security contributions
restarted as of their date of transfer. Therefore, effective the date of your company change, the calculation of your
Social Security earnings and corresponding withholdings will restart at zero. If you have questions regarding this
statement, please contact your tax advisor.

Employment-at-will: Bayer maintains an employment-at-will relationship with its employees. This means that both
you and the Company retain the right to terminate this employment relationship at any time and for any reason,
without cause or notice.

Other: The employment relationship and these terms and conditions of employment will be governed by and
construed and enforced in accordance with the laws of the State of New Jersey, without regard to its choice or conflict
of law principles.

if you have any questions, please do not hesitate to contact me. Please note your acceptance of this employment
offer in writing by close of business, December 11, 2017.

Congratulations! We are confident that your association with Bayer will be a mutually satisfying experience.
Sincerely,

Chris Melbourne
Bayer Recruiting Team

Offer accepted by: Date:

Page 2 of 2

GH-BAYER 0012
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 74 of 91. PagelD #: 318

i

 

Message

From: The People Team (peapleteam@guardanthealth.cam]
Sent: 12/18/2017 9:55:44 4M

To: Aisha Cook [acook@guardanthealth.com]

Subject: FW: Employment Verification for Jill Beckman

Attachments: beckman- waiver.pdf; beckman- people. pdf

Hi Aisha, could you give Courtney a call to see if she received the info she needs. | thought Davina sent this over, but I’m
not seeing anything in the sent folder after 11/8 so | can’t tell.

Thanks, Gail

From: Courtney Metzgar [mailto:cmetzgar@justifacts.com]
Sent: Thursday, December 14, 2017 4:27 PM

To: The People Team <peaopletearn @guardanthealth.com>
Subject: RE: Employment Verification for Jill Beckman

Hello,
Please sea attached files.

Thank you for your help

Courtney Metzgar

Verification Specialist

Justifacts Credential Verification

5250 Logan Ferry Road, Murrysville, PA 15658
Phone: 412-712-1593

From: The People Team [mailte:neopletearn @euardantheaith.com|
Sent: Thursday, December 14, 2017 4:12 PM

To: Courtney Metzgar <cmetzgar@justifacts.com>

Subject: Re: Employment Verification for Jill Beckman

Hi Courtney,

People Operations sent back Ji Beckman’s employment verification already. Please email the form and | can get it back to
you.

Thanks

From: Courtney Metzgar <cmetzear@justitacts com>
Date: Thursday, December 14, 2017 at 12:11 PM

To: The People Team <pecnleteam@ guardanthealth. com>
Subject: Employment Verification for Hl Beckman

Hello, { received a phone call today from a lady with the last name of Patell. | do believe it was for this employment |

have been trying to verify but | can’t be certain; because the front desk never gave her the person’s name | wanted her
to look at. | did send a fax over on the 7" and have not received anything back. If someone could please email me back
to tell me the process to verify this employment that would be greatly appreciated.

   

"DEFENDANT'S
EXHIBIT

  

  

Confidential
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 75 of 91. PagelD #: 319

’

Thank you so much for your help!

Courtney Metzgar

Verification Specialist

Justifacts Credential Verification

5250 Logan Ferry Road, Murrysville, PA 15668
Phone: 412-712-1593

 

Notice: This email and any files transmitted within it may contain confidential or privileged and exempt information.
This message is intended solely for the use of the individual or entity to whom it is addressed.

\f you have received this email in error, please immediately:

1) notify us by returning it to the sender and

2) delete this copy from your computer system. Thank you.

 

Notice: This email and any files transmitted within it may contain confidential or privileged and exempt information.
This message is intended solely for the use of the individual or entity to whom it is addressed.

lf you have received this email in error, please immediately:

1) notify us by returning it to the sender and

2} delete this copy from your computer system. Thank you.

Confidential GH 000399
. + Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 76 of 91. PagelD #: 320
{2/1 42017 JUSTIFACTS ONLINE WAIVER

Justifacts Background Check Authorization Waiver

haghhs ai 23 tg ae i Hada seasiereed | pipe arsdior bay

Thereby authorize Justifacts Credential Verification. Inc, an Agent for **COMPANY NAME REDACTED FOR

PRIVACY ** to ascertain information regarding my background to determine any and all information of concern te my
record and | release employers and persons named in my application from all liability for any damages on account of his/her
furnishing said information. | understand that this form indicates that a background search will be conducted and that this is
my notification of that intent. | understand that the purpose of this background investigation is to determine my suitability
for eniployment and may elicit information on my character, general reputation, personal characteristics and mode of living.

Additionally, you are hereby authorized to make any investigation of my personal history, motor vehicle records. educational
background, employment history, and criminal records through an investigative or bureau of your choice. | sulhorize the
release af this information by the appropriate agencies to the investigating service. | understand that my consent will apply
throughout my employment, unless | revoke or cancel my consent by sending a signed letter or statement to The Company at
any time, stating that | revoke my consent and no longer allow ‘The Company to obtain. consumer or investigative consumer
reports about me.

Current Name
First Name Last Name Middle Name
Jill Beckman Melissa

Date of Birth aarob- yyy) Gender
—_ **BLOCKED** **BLOCKED**
C thee i Here e if you de not have a Social Security Number

 

By sclecting AGREE below, | acknowledge that J am creating an electronic signature and that | understand it will be legally
binding and enforceable as the legal equivalent of a handwritten signature.

AGREE © DISAGREE

Instructions for using the following online signature box: Place the cursor inside the signature box. Depress the left
mouse button at the point where you would like to begin drawing your signature. Hold the left mouse button depressed while
you draw. Release the mouse button between words. Use the entire area of the signature box, On slower computers, you may
need lo draw more slowly to allow the computer to keep up. Obviously, a signature submitted in this fashion will not exactly
match your hand\eritten signature however please try to give your best effort. Providing a signature in this fashion will
decrease the time it takes to complete your background check, assuming one is requested, This in tam will improve The
Company's hiring process overall. NOTES If the signature panel does aol work for you or does not appear. please ensure that
you completed the AG REE/DISAGREE selection shove then proceed with the process. Justifuets will reach oul to you in
the event that we need a full wet signature,

Signature: *

, SQ “Prydymorn

hitps://app justiacts.com.9444/JFACTS/servielbgcRequest. ViewBackgroundinvestigationWaiver?clientldNo=4216&BGCId=29 1087 12

Confidential GH 000400
Case: 1:18-cv-00985-DCN Doc # AO IEG, 3/03/19 77 of 91. PagelD #: 321

42/14/2017 VE

The information provided and obtained from the background verification process will be used for employment purposes only
and will not be shared with any other party.

..! California, Minnesota & Oklahoma Residents Only: Please check this box if you would like a copy of the
background check mailed to you. Minnesota and Oklahoma residents will receive a copy direct from Justifacts or its
designee. California residents may receive a copy from either the prospective employer or Justifacts.

NOTICE: Under federal law, you have the right to request disclosure of the nature and scope of our investigation by
providing us with a written request within 60 days of our background investigation.

Subscriber certifies that consumer reports, as defined by the Fair Credit Reporting Act, 15 U.S.C. 1681 at seq. ("FCRA"),
will be ordered only when intended to be used as a factor in establishing a consumer's eligibility for employment and that
consumer credit information will be used for no other purposes. It is recognized and understood that the FCRA provides that
anyone "who knowingly and willfully obtains information on a consumer from a consumer reporting agency" (such as
Justifacts) "under false pretenses shall be fined not more than $2,500 or imprisoned not more than two years or both.

 

https://app.justifacts.com:9444/JFACTS/serviet/ogcRequest. ViewBackgroundinvestigationWaiver?clientldNo=4216&BGCld=291087 2/2

Confidential GH 000401
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 78 of 91. PageID #: 322
Justifacts Credential Verification Inc.

§250 Logan Ferry Road

Murrysville, PA 15668

Phone: 1-800-356-6885 or (442) 798-4750
Fax: 412-798-4799

 

 

 

 

 

 

 

 

 

»
-- Request Date: 12/14/2017
Attention: File Na:|0259742
Recipients Fax No: Applicant: | Jill Melissa Beckman
Company:| Guardant Health, Inc. Maiden/AKA:
Please Return fax to:| 412-798-4799 SSN:
DOB: Contact me for D.0O.B

 

 

 

 

The applicant named above claims employment with your firm. See applicant's attached waiver authorizing the
release of employment information.

Thank you for providing as complete and accurate information as possible, including full dates
(month/day/year), leaving no spaces blank.

 

 

 

 

 

 

 

 

 

 

 

 

Description Data Supplied By Applicant Your Records
Dates of 09/2016 - 10/2017 “onlay mms
Employment(mm/dd/yy)
Job Title Account Executive *
Hourly Rate or Annual Base *
Salary
Additional Compensation (i.e., *
bonus, commission, overtime)
Reason for Leaving *Redacted** *
Company Address:
Street Address cay State / Zip

How was this information verified?(check all that apply}. Name__ Date Of Birth — SSN
Other (please specify):
Is this employee eligible for rehire? YES NO

 

If not, please specify the reason:

 

if any information was not provided, please | Percompany policy _  Lackofrecords ____ Information
check why? was purged __ Not privy to this information

** Please rush this request - THANK YOUHT! **
Please return form to Courtney Metzgar by fax: 412-798-4799 or by email: cmetzgar@justifacts.com AND
please be sure to include your name, title, date, and signature below.

 

 

 

 

 

 

 

* NAME (Type or Print) * SIGNATURE * TITLE * DATE
* required information

Confidential GH 000402
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 79 of 91. PagelD #: 323

Justifacts Credential Verification Inc.
Karen Cook

5250 Logan Ferry Road

Murrysville, PA 15668
kcook@justifacts.com

Phone: &00-356-6885 x1549

Fax: 412-376-9204

 

 

 

 

_Pat Received i. Dale Complete _ Account Manager
; XXX-XX-XXXX _= Karen Cook:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

po 7 Applicant Information |
Js) bo =. Social SecutityNumber - |
oi Melissa Beckman HBL HH-9730

[Gender] EE Dateofeith sd

FEMALE ,
[ES Baver Location] Fo" Gostcéntar ():«(Reanumber
Pharmacauticals 3112569952 9690
Lo. Current Addresses.

 

“6900 Spencer Lake Road
Medina, OH 44256

 

   

“22: Previous Addresses.
Latimore Road , Shaker Heights, OH 44122.

 

      
   

    

 

 

 

s a rifications Requested ———_—_——-
‘ escriptio ~~" T RecDate |:Comp Date |~_-- Status
SOCIAL SECURITY ADDRESS REPORT: 12-06-17 12-06-17 Complete

ONETRACE/ONEVALIDATION

FELONY AND MISDEMEANOR CRIMINAL SEARCH | 12-06-17 | 12-07-17 | Complete/Clear
(COUNTY COURT LEVEL}: MEDINA COUNTY, OH
NAME: JILL BECKMAN

FELONY AND MISDEMEANOR CRIMINAL SEARCH | 12-07-17 | 12-07-17 | Complete/Clear
(COUNTY COURT LEVEL): MEDINA COUNTY, OH
NAME: JILL JAMES

NATIONAL GRIMINAL DATABASE: NATIONAL 12-06-17 | 12-07-17 | Complete/Clear
NAME: JILL BECKMAN

 

 

 

 

 

 

 

 

 

  
 

DEFENDANT'S
EXHIBIT

&
3c

 
  

BECKMAN 000342

 

 

 

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 80 of 91. PagelD #: 324

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIONAL CRIMINAL DATABASE: NATIONAL {2-06-17 | 12-07-17 Complete/Clear
NAME: JILL JAMES

FACIS LEVEL 1 SEARCH: NATIONAL NAME: JILL 12-06-17 | 12-06-17 | Complete/Clear
BECKMAN

FA EVEL 1 SEARCH: NATIONAL NAME: JILL 12-06-17 | 12-07-17 | Complete/Clear
DRIVING RECORD CHECK: OH 12-06-17 | 12-07-17 | Complete/Adverse
PAST EMPLOYMENT - GUARDANT HEALTH, INC. 12/06/17 | 12/15/47 | Complete/Adverse
PAST EMPLOYMENT - ASTRAZENECA 12067 | 12/0717 | Complete/Clear
PHARMACEUTICALS

PAST EMPLOYMENT - NOVARTIS 12/06/17 | 12/0717 | Complete/Clear
PHARMACEUTICALS

CONFIRMATION OF DEGREE - KENT STATE 12/0647 | 12/0717 | Complete/Clear
UNIVERSITY

 

 

 

Middle

Address County Times

6900 SPENCER LAKE RD Medina 44119921 12/2017

345 SPRINGBROOK DR 108

Medina 2 07/1986 | 05/2004

224W NeTON ST 06/1992 |12/1993

iM

 

BECKMAN 000343

 

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 81 of 91. PagelD #: 325

 

Additional Information

Please Note: This search is used to locate names and addresses
associated with a social securlty number. Although this search does
verify that the social security number is valid, it does not verify that the
social security number provided belongs to the applicant. {f you would
like a Consent Based Social Security Search, which verifies that this
person's name matches the social security number provided, please
contact your Account Manager.

 

 

 

 

 

 

 

Criminal Records Check

NAME SEARCHED: [Jill Beckman
RESULTS: |COMPLETE/CLEAR

   

 

 

 

 

 

 

On 12-07-2017, using the predominately searched index* available in the
Common Pleas Court, criminal records were searched from 2010 to 2017
for the name Jill Beckman. Using the information provided, the records
were clear of felonies and misdeamenors.

  
 

  

Med
NAME SEARCHED: VILL JAMES
RESULTS: | COMPLETE/CLEAR

 

 

 

 

 

On 12-07-2017, using the predominately searched index* available in the
Common Pieas Court, criminal records were searched from 2010 to 2017
for the name JILL JAMES. Using the information provided, the records
were clear of felonies and misdeamenors.

     

( (ATRL RUMINAL
NAME SEARCHED: |uill Bockman
RESULTS:|COMPLETE/CLEAR

 

 

 

 

 

On 12-07-2017 records were searched in the National Criminal Database
and no records were found for Jill Beckman, using the name & date of
birth as provided. This search is comprised of the National Criminal
information Scan (NCIS); Offenderscan sex offender registry database &
the Sentinel sanction/waich list database. This search includes
information from state courts, local arresting agencies, department of
corrections information, sex offender records for al] 50 states, various
terrorist watchlists (e.g. OFAC, FBI, interpol), most wanted lists (2-9.
BATF, DEA, FBI, ICE), sanction lists (e.g. FDA, OG, GSA, FDIC, OCC,
NCUA, OTS) and a variety of other state, national and international
sanctions fists

To review the current source list, please refer to

http://www. justifacts.com/pdfs/national_criminal_database_v2.pdf.

BECKMAN 000344

 

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 82 of 91. PagelD #: 326

THONAECRIMINAL DATA
NAME SEARCHED: |JILL JAMES
RESULTS:!COMPLETE/CLEAR

 

 

 

 

 

 

On 12-07-2017 records were searched in the National Criminal Database
and no records were found for JILL JAMES, using the name & date of
birth as provided. This search is comprised of the National Criminal
Information Scan (NCIS); Offenderscan sex offender registry database &
the Sentinel sanction/watch list database. This search includes
information from state courts, local arresting agencies, department of
corrections information, sex offender records for ali 50 states, various
terrorist watchlists (e.g. OFAC, FBI, Interpol}, most wanted lists (e.g.
BATF, DEA, FBI, ICE), sanction lists (e.g. FDA, OIG, GSA, FDIC, OCC,
NCUA, OTS) and a variety of other state, national and international
sanctions lists

To review the current source list, please refar to

hitp/Avww. justifacts.com/pdis/national_criminal_database_v2.pdf.

 
 

 

   

NAME SEARCHED: an
RESULTS!) |;COMPLETE/CLEAR

 

 

 

 

 

On 12-06-2017, using the information as provided , the name Jill
Beckman was searched in the Fraud and Abuse Control Information
System (FACIS) database and.no records were found. The Level 1
FACIS database is a compilation of sanction information as taken by the
OIG, GSA, FDA, DEA and other federal agencies. The information
reported in this level meets the government's minimum requirements for
sanction screening as set forth in the O1G's Compliance Program

Guidance.

  
  
 

   

NAME SEARCHED: JILL JA
RESULTS:|COMPLETE/CLEAR

   

 

 

 

 

 

 

On 12-07-2017, using the information as provided , the name JILL
JAMES was searched in the Fraud and Abuse Control Information
System (FACIS) database and no records were found. The Level 1
FACIS database is a compilation of sanction information as laken by the
OIG, GSA, FDA, DEA and other federal agencies. The information
reported in this level meets the government's minimum requirernents for
sanction screening as set forth in the OIG's Compliance Program
uidance,

BECKMAN 000345

 

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 83 of 91. PagelD #: 327

* Justifacts Credential Verification, Inc conducts criminal record searches
using the predominately searched index in the specified jurisdiction. This
index Is typically accessed via the public access computer terminal.
Records are searched back a minimum of seven years, however, the
majority of court indexes go back much further, with each jurisdiction
maintaining different time periods within their record databases. All
legally reportable information found during the course of a search Is

reported, subject fo any reporting restrictions of the Fair Credit Report
ia)

Act (FCRA), state law, an

r limitations set on a client-specific basis.

 

  

7 AccoyniN

0779

Driving Record

 

   

Version SoftMvr2_0
DateOfRequest 12/06/2017
LicenseNumber RT793459
LicensaState OH
LicenseStateName OHIO

FullName BECKMAN, JILL M
LastName BECKMAN
FirstName JILL ¥
MiddleName M

DateOfBirth

Gender F

Height 503

Weight 415

EyeColor HAZEL
HairColor BROWN
Address 6900 SPENCER LAKE
City MEDINA

State OH

Zip 44256

Product MVR

MvrStatus 3

MvyrScore 1

Xmliversion 0

QuoteBack 2259742
LicenseType PERSONAL
Class DB
ClassDescription D - OPERATOR
LicenseStatus VALID
LicenseStatusDescription VALID
Datelssued 41/22/2017
Expiration 11/23/2021

BECKMAN 000346

 

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 84 of 91. PagelD #: 328

Restrictions NONE

 

Class D

ClassDaseription D- OPERATOR
LicenseType PERSONAL
’ LicenseStatus VALID
VALID
LicenseStatusDescription
VALID
LicenseStatusCategory
OriginallssueDate
Datelssued 41/22/2017
Expiration 11/23/2021
Endorsements
EndorsementDescription

Restrictions NONE
RestrictionDescriptic

  
  

issueDate 08/29/2017

ConvictionDate 09/28/2017
Points 0
CityLocation OHIO
Jurisdiction OH
Court AUGLAIZE MUNICIPAL COURT
CommercialVehicle  N
OrderNumber 4706735A
EventType VIOLATION
Description TAG/STICKER VIOLATION
ACD ~
3

     

if you have any questions regarding the content of this

Driving History Report

Text please contact Customer Care at 888-947-2622. Thank
you

 

Employment Record )

BECKMAN 000347

 
'

Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 85 of 91. PagelD #: 329

  
   

EM

A

 

Company Phone Number:

(885) 698-8887

 

 

Company Address:

, Redwood Cliy, CA

 

Respondent:

Davina Pail, People Operations Associate

 

Location:

505 Penobscot Or, Redwood City, CA 84063

 

Respondent Phone Number:

(855) 698-8887

 

Email Address:

peoplateam@guardanihealth.com

 

Verification Obtained By:

FAX

 

Verification Verified By:

NAME, DOB AND SSN

 

 

< Applicant Info >

 

 

 

Respondent no

 

 

 

 

 

ag / 2016 Stari Date 9/15/2016
10/2017 End Date
Account Executive Job Title

 

 

! Downsized. The
Cleveland market is no
longer viable or being
supporied with an Account
Executive. Pittsburgh (the
other part of my territory) is
now being covered by the

 

Reason For Leaving

 

Wi. Virginia representative

 

 

! Misconduct

  

 

 

Would you rehire?

No
If not, why?

1 She was terminated for mis
Additicnal Comments:

conduct,

Please note that no further information regarding the reason for rehire ineligibility was

provided on the return fax.

The above Information was verlied on: 12/15/17 08:25 AM
Reviewed by Justifacts Quality Control en: 12/45/17 09:14 AM

  

 

OVME

Company Phone Number:

 

  

N

 

 

(800) 236-9933

 

Company Address

:|(not provided}, Wilmington, DE

 

Respondent

AstraZeneca & Medimmuns, Automated Verllication Service

 

Location:

1800 Concord Pike, Wilmington, DE 19850

 

Verification Obtained By:

VERIFICATION SERVICE

 

 

Verification Verified By:

 

VERIFICATION SERVICE

 

 

8

Separation - | chose to leave
for various reasons, and was

supported by AZ with this

Reason For Leaving

 

BECKMAN 000348

 

 

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 86 of 91. PagelD #: 330

Would you rehire?
(not released)
Additional Comments:

Please note that this company required an automated service (The Work Number) for all
verifications. This automated service provided dates of employment only. The automated
service did not provide an original hire date; however, a most recent hire date of 04/13/2015
was provided, Click the "<— View Report -->" link to view this report.

<-- view report -->

The above information was varified on: 12/07/17 08:36 AM
Reviewed by Justifacts Quality Control on: 12/07/17 08:37 AM

 
   

 

Company Phone Number: {{862) 778-8300
Company Address: | (not provided), Bast Hanover, NJ

 

 

Respondsnt: [Novartis Pharmaceuticals Corporation, Automated Verification Service

 

Location:|OQne Health Plaza, East Hanover, NJ 07936
Verification Obtained By:| VERIFICATION SERVICE
Varificailon Verified By: | VERIFICATION SERVICE

 

 

 

 

 

 

or, Respiratory Sales Job Title

Opportunity to get back into Reason For Leaving
Onco , and join

 

Wotld you rehire?
(not released)
Additional Coraments:

Please note that this company required an automated service (The Work Number) for al!
verifications, This automated service provided dates of employment and job title only.
Click the "<~ View Report -->" link to view this report.

<— view report -->

The above information was verified on: 12/07/17 08:33 AM
Reviewed by Justifacts Quality Control on: 12/07/17 08:34 AM

BECKMAN 000349

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 87 of 91. PagelD #: 331

 

Confirmation of Degree

Bachelor's: Rhetoric and Degree Received
Communication

 

is the accrediting agency recognized by tha U.S. Depariment of Education or the Council for Higher Education
Accreditation?

Yes

Additional Comments:

Information for this applicant was obtained from the National Student Clearinghouse. in certain
circumstances, the National Student Clearinghouse may uncover additional Information about an
applicant which might Include additional degrees, minor flelds of study, and/or Information about the

applicant's major course of study. Please click the link below to view the complete report. Note: 4
record(s) have been found.

<-- ylew report -->

The above information was verified on: 12/07/17 08:39 AM
Reviewed by Justifacts Quality Centro! on: 12/07/17 08:43 AM

This completes the information requested for Jil] Melissa Beckman.
if you have any questions regarding the above Information, please clo not hesitate to
contact us.

Sincerely Yours,

Karen Cook
Account Manager

- Click here to view/print Notice to users of Consumer Reports -

- Click here to view/print Applicant Summary of Rights -

BECKMAN 000350

 

 
‘Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 88 of 91. PagelD #: 332

‘

 

Bayer U.S. LLC [Jill Melissa Beckman

This informaticn is furnished in response to an inquiry for the purpose of screening. It has been obtained
from sources deemed rellable, However, the accuracy of this information is not guaranteed by this
organization. Information contained harein should not be the sale determination (n evaluation of this
individual. The inquirer has agreed to indemnify and hold reporting bureau harmless from claims or
damages arising from misuse of this information, Including Altornay fees incurred by tha responsibla
bureau In connection with any such claims, and this report is furnished In raliance upon that indemnily.
You must! hold the information in strict confidence and comply with the provisions of Public Law 91-508,
the Pair Credit Reporting Act, Quotes used for references from supervisors and others are to the best of
our ability and may have been slightly modified to correct grammar or complate sentences. The
language of this Interview may have been changed slightly in the interest of clarity and continully.

 

 

 

Copyright © by Justifasis Credential Verlfication, Inc, 2000-2018; AN rights reserved.

BECKMAN 000351

 

 
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 89 of 91. PagelD #: 333

  

100 Bayer Road, Pittsburgh, PA. 15205

December 27, 2017

Jill Melissa Beckman
6900 Spencer Lake. Road
Medina, OH 44256

Dear Jill:

Thank you for your interest in employment with BAYER U.S. LLC. Based in whole or in part on our
hiring criteria, including information recently obtained in a consumer report completed by Justifacts
Credential Verification, Inc., BAYER U.S. LLC may be unable to extend an offer of employment to you.
Enclosed please find a copy of your consumer report and a copy of your rights under the Fair Credit
Reporting Act.

The Fair Credit Reporting Act allows applicants a reasonable amount of time to dispute the information
contained in a background investigation. If you wish to dispute the accuracy or completeness of any
information contained in your consumer report, please contact the Justifacts Compliance Officer at the
address or phone number listed below within ten (10) business days of receipt of this letter:

Justifacts Credential Verification, Inc.
FCRA Compliance ,

5250 Logan Ferry Road

Murrysville, PA 15668

Phone (800) 356-6885
https://www.justifacts.com/

Please be advised that Justifacts Credential Verification, Inc. does not make the hiring decisions and is
unable to provide specific reasons for them. Thank you for your interest in our company.

BAYER U.S. LLC

Report Number: 2259742
Page: 1

@ DEFENDANTS
3 EXHIBIT

al

 

GH-BAYER 0026

 
~ Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 90 of 91. PagelD #: 334

 

From: Jill Beckman <jillbeckman1123 @gmail.com>

Sent: Saturday, December 30, 2017 9:28

To: The People Team; Amelia Merrill; davina.patel@guardanthealth.com
Subject: Re: Employment Verification

Hi People Team, Amelia, and Davina,

Thank you again for responding to Justifacts. | received the results, and saw that Davina did not follow the
below terms of our agreement, and provided additional information about my termination. Most companies
do exactly what is noted below, and do not respond to “Reason for Leaving” or “Would you Rehire?"

T understand that employee references come through the People Operations Team and cover last

employee title, date of hire and date of separation only. Should I have any questions I am to contact the
People Operations Team.

| may not be hired for this new job due to Davina stating | was terminated for misconduct. Will you please
respond, and confirm that any future inquiries will cover what is noted above “last employee title, date of
hire and date of separation only?”

Thank you.

Jill

On Dec 18, 2017, at 5:24 PM, The People Team <peopleteam@guardanthealth.com> wrote:

Hi Jill, you are all set. It was sent it last week and Aisha confirmed today. Good luck with your new role.
Happy Holidays.

Gail

----- Original Message-----

From: Jill Beckman [mailto:jillbeckman1123@gmail.com]
Sent: Monday, December 18, 2017 11:54 AM

To: The People Team <peopleteam @guardantheailth.com>
Subject: Employment Verification

Hi People Team,

g DEFENDANT’S
g EXHIBIT

Happy Holidays!

AX

 

GH 000001
Case: 1:18-cv-00985-DCN Doc #: 19-3 Filed: 05/03/19 91 of 91. PagelD #: 335

Sayer: Applicant Portal

100 Bayer Road, Pittsburgh, PA. 15205

 

January 11, 2018

Jill Melissa Beckman
6900 Spencer Lake Road
Medina, OH 44256

Dear Jill:

This letter is to notify you that BAYER U.S. LLC is unable to extend an offer of employment to you. This
decision was made based in whole or in part on information received in a consumer report from Justifacts
Credential Verification, Inc. Justifacts). Please note that Justifacts does not make employment decisions
for BAYER U.S, LLC and is unable to provide you with specific reasons for them.

You have the right to dispute the accuracy or completeness of any information in your consumer report by
contacting Justifacts. You may also obtain.a free copy of your consumer report directly from Justifacts if
you make your request within sixty (60) days of receipt of this notification.

For more information on how to request a copy of your consumer report, how to dispute the accuracy or
completeness of any information jn your consumer report or to obtain additional information related to the
Fair Credit Reporting Act, please contact the Justifacts Compliance Officer at the following address or
phone number:

Justifacts Credential Verification, Inc.
FCRA Compliance

5250 Logan Ferry Road

Murrysville, PA 15668

Phone (800) 356-6885
https://woww.justifacts.com/

Thank you for your interest in our company.

BAYER U.S, LLC
Ch wet tondureay

Report Number: 2259742
Pager 1

BECKMAN 000341

 

 
